Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 1 of 126 Page ID
                                   #:3171




   Summary Judgment Ex. 8
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 2 of 126 Page ID
                                   #:3172

                                                                      Page 1
                            UNITED STATES DISTRICT COURT

                           CENTRAL DISTRICT OF CALIFORNIA

              BUREAU OF CONSUMER FINANCIAL          )
              PROTECTION,                           )
                                                    ) Case No:
                            Plaintiff,              )
                                                    ) 8-20-cv-00043-JVS-ADS
              vs.                                   )
                                                    )
              CHOU TEAM REALTY, LLC, et al.,        )
                                                    )
                           Defendants.              )
              _______________________________       )



              VIDEOCONFERENCE 30(b)(6)DEPOSITION OF DOCS DONE RIGHT,

                     by and through its corporate representative,

                               EDUARDO AVALOS MARTINEZ




                                 TUSTIN, CALIFORNIA



                                   January 22, 2021




           REPORTED BY CYNTHIA R. OTT, CSR NO. 13744
                       REGISTERED DIPLOMATE REPORTER
                       CERTIFIED REALTIME REPORTER
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 3 of 126 Page ID
                                   #:3173

                                                                      Page 2
      1                    ** ALL BY VIDEO CONFERENCE **

      2    APPEARANCES:

      3    FOR THE PLAINTIFF:

      4           BUREAU OF CONSUMER FINANCIAL PROTECTION
                  COLIN REARDON, ESQUIRE
      5           E. VANESSA ASSAE-BILLE, ESQUIRE
                  1700 G Street, Northwest
      6           Washington, D.C. 20552
                  (202) 435-9668
      7           colin.reardon@cfpb.gov
                  elisabeth.assae-bille@cfpb.gov
      8

      9    FOR THE DEFENDANT DOCS DONE RIGHT:

     10           THE HOLT LAW FIRM
                  DAVID HOLT, ESQUIRE
     11           1432 Edinger Avenue, Suite 130
                  Tustin, California 92780
     12           dholt@holtlawoc.com

     13    FOR THE DEFENDANT JAWAD NESHEIWAT:

     14           LEPISCOPO & ASSOCIATES
                  PETE LEPISCOPO, ESQUIRE
     15           695 Town Center Drive, 7th Floor
                  Costa Mesa, California 92626
     16           plepiscopo@att.net

     17

     18

     19

     20

     21

     22

     23

     24

     25
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 4 of 126 Page ID
                                   #:3174

                                                                      Page 5
      1                    P R O C E E D I N G S

      2                                                (8:30 a.m. Pacific)

      3               THE REPORTER:    The time is currently 8:30 a.m.

      4    Please note that this investigational hearing (sic) is

      5    taking place via Webex as directed by the Bureau.          The

      6    location of this investigational hearing (sic) is Tustin,

      7    California, pursuant to CFPB rules and regulations.

      8               Due to the need for this investigational hearing

      9    (sic) to take place remotely, the parties hereby

     10    stipulate --

     11              MR. REARDON:     This is actually a deposition, not

     12    an investigational hearing.

     13              (Discussion off the record.)

     14              THE REPORTER:     I'm just going to note that the

     15    parties hereby stipulate that the court reporter may

     16    swear in the witness over the video conference.

     17              The court reporter has already verified the

     18    witness' identification.

     19              Sir, will you please raise your right hand.

     20              EDUARDO AVALOS MARTINEZ, WITNESS, SWORN

     21                             EXAMINATION

     22    BY MR. REARDON:

     23         Q.   Good morning.     My name is Colin Reardon, and

     24    with me on this Webex deposition today is my colleague,

     25    Vanessa Assae Bille, and we are attorneys in the Office
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 5 of 126 Page ID
                                   #:3175

                                                                      Page 6
      1    of Enforcement at the Bureau of Consumer Financial

      2    Protection.

      3              Before we get to your testimony, there are a few

      4    preliminary matters that we are going to cover on the

      5    record.

      6              Today is January 22nd, 2021, and we are here for

      7    the Rule 30(b)(6) deposition of Docs Done Right, Inc.,

      8    pursuant to the notice of their deposition served on

      9    December 22nd, 2020.

     10              This deposition is part of a lawsuit with the

     11    name Bureau of Consumer Financial Protection versus Chu

     12    Team Realty, LLC, et al.      This deposition is being

     13    conducted pursuant to Federal Rule of Civil Procedure 30,

     14    and, due to the ongoing pandemic, we are speaking via

     15    Webex video conference today.

     16    BY MR. REARDON:

     17         Q.   Mr. Martinez, could you please state and spell

     18    your name for the record, including your middle name.

     19         A.   Eduardo Avalos Martinez.      E-D-U-A-R-D-O.     Avalos

     20    is A-V-A-L-O-S.     Martinez is M-A-R-T-I-N-E-Z.

     21         Q.   You understand the oath that you just took?

     22         A.   Yes.

     23         Q.   Is there any reason why you would not be able to

     24    provide truthful, complete and accurate testimony today?

     25         A.   No.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 6 of 126 Page ID
                                   #:3176

                                                                      Page 8
      1    depositions of organizations such as a corporation.

      2              Are you the person who has been designated by

      3    Docs Done Right, Inc., to testify on its behalf today?

      4         A.   Yes.

      5         Q.   Do you understand that you are testifying here

      6    today as a representative of Docs Done Right, Inc.?

      7         A.   Yes.

      8         Q.   Do you understand that you, Eduardo Martinez,

      9    are also separately an individual defendant in this case?

     10         A.   Yes.

     11         Q.   Do you understand that the Bureau may also seek

     12    to separately depose you in your individual capacity?

     13         A.   Yes.

     14         Q.   Thank you.    I will start with some ground rules

     15    for today.

     16              First, this deposition is being transcribed by a

     17    court reporter.     No other recording of this deposition is

     18    allowed, whether through an electronic device or

     19    otherwise.

     20              Second, your attorney or other attorneys may

     21    make objections during today's deposition.         In general,

     22    those objections will be noted on the record, but the

     23    examination will still proceed and you will still need to

     24    answer my questions.     Do you understand that?

     25         A.   Yes.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 7 of 126 Page ID
                                   #:3177

                                                                    Page 14
      1         Q.   If you turn to page two, if you look at lines 16

      2    to 18, it says, "The persons designated must testify

      3    about information known or reasonably available to

      4    Defendant," and defendant being Docs Done Right.

      5              Are you prepared to testify about information

      6    known or reasonably available to Docs Done Right today?

      7         A.   Yes.

      8         Q.   What is your role at Docs Done Right?

      9         A.   Manager.

     10         Q.   How long have you been the manager?

     11         A.   I'm sorry, do you mean right now, today, or are

     12    you talking previously?

     13         Q.   Previously.    When did you --

     14         A.   Oh.

     15         Q.   -- begin being the manager of Docs Done Right?

     16         A.   Around October 2015, I believe.

     17         Q.   Have you been the manager of Docs Done Right

     18    since that time?

     19         A.   Yes.   Up until it stopped doing business.

     20         Q.   And when was that?

     21         A.   I believe it was December 2018.

     22         Q.   So between the time it started in 2015 and when

     23    it stopped in 2018, what were your job duties?

     24         A.   I managed the company.

     25         Q.   And what did that involve?
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 8 of 126 Page ID
                                   #:3178

                                                                    Page 30
      1         Q.     -- refunds?

      2         A.     Yes.

      3         Q.     What happened to Docs Done Right's portion of

      4    the fee when a consumer got a refund?        Did Docs Done

      5    Right keep the hundred dollars, or did it have to give

      6    the hundred dollars back?

      7         A.     Part of our agreement with defendants is to give

      8    that money back as well.

      9                Same thing with Debt Pay Gateway.      They would

     10    give their money back as well.

     11         Q.    So basically Docs Done Right wouldn't get a fee

     12    unless the student loan debt relief companies also got

     13    their fee?

     14         A.    Not always.

     15         Q.    Why do you say that?

     16         A.    Because sometimes the client wouldn't finish

     17    paying off their fees to the debt relief defendants, but

     18    they made their first payment.       We would charge our fee.

     19    Once the client went through compliance, we did the work,

     20    and we would charge that to the affiliate.

     21               If they never got their full fee, we would still

     22    get our fee because our work was done.

     23         Q.    I see.   So if -- Docs Done Right would

     24    keep -- I'm trying to understand the general practice

     25    here.     It sounds -- and correct me if I'm wrong.       It
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 9 of 126 Page ID
                                   #:3179

                                                                    Page 31
      1    sounds to me that if the customer pays the full fee, then

      2    Docs Done Right would get its portion.        That's right?

      3         A.   Correct.

      4         Q.   And if the customer paid only part of the fee,

      5    then Docs Done Right would also get its portion of the

      6    fee; is that correct?

      7         A.   We would do our portion unless the client

      8    requested a refund.

      9         Q.   So basically the only circumstance in which Docs

     10    Done Right got nothing would be if the client received a

     11    full refund; is that correct?

     12         A.   Correct.    I believe so.

     13         Q.   So we've talked a bit about the Student Loan

     14    Debt Relief Defendants.      What was Docs Done Right's

     15    relationship with the Student Loan Debt Relief

     16    Defendants?

     17              MR. HOLT:    Let me just object.     It's vague and

     18    ambiguous as phrased.

     19              But, Mr. Martinez, you can answer the question

     20    if you understand it.

     21              THE WITNESS:    We serviced their consumers.

     22    BY MR. REARDON:

     23         Q.   And was that for the -- scratch that.

     24              What did it mean to service their consumers?

     25         A.   We provided customer service.       We'd answer the
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 10 of 126 Page ID
                                   #:3180

                                                                     Page 32
       1   phone calls on behalf of the debt relief clients.          We

       2   would do a compliance call during the onboarding process

       3   after they did their sale.       We would verify the client

       4   understood what they were getting into.

       5        Q.     Can you explain how the relationship between

       6   Docs Done Right and the student loan debt relief

       7   companies came about?

       8               MR. LEPISCOPO:   I'm going to object to this as

       9   lacking foundation and being vague and ambiguous as to

      10   the relationship -- whether it's his individual

      11   relationship you're talking about in the answer or a

      12   conglomerate as to all of them.        It seems to me that

      13   that's vague and ambiguous.

      14              MR. HOLT:    I would join and, also, add overly

      15   broad.

      16              MR. REARDON:    You can answer.

      17              THE WITNESS:    Can you be more specific with your

      18   question?

      19   BY MR. REARDON:

      20        Q.    When did Docs Done Right start working with the

      21   Student Loan Debt Relief Defendants?

      22              MR. HOLT:    Same objection.

      23              THE WITNESS:    We began working with the Student

      24   Loan Debt Relief Defendants when they hired us to service

      25   our clients.     They all had different start dates, so I'm
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 11 of 126 Page ID
                                   #:3181

                                                                     Page 33
       1   not sure of what dates those are.

       2   BY MR. REARDON:

       3        Q.     So was DocuPrep Center the first of those

       4   companies that Docs Done Right worked with?

       5        A.     I believe so.

       6               MR. HOLT:   Now, Mr. Martinez I just want -- he's

       7   asking you about -- as Docs Done Right, Inc.          So if there

       8   were -- keep in mind that if there were others before

       9   you, before you got involved, you need to clarify that

      10   this is only, you know, since you've been involved or

      11   since the inception of the company.

      12              THE WITNESS:     Yes, Docs Done Right, Inc., only

      13   serviced DocuPrep Center.

      14   BY MR. REARDON:

      15        Q.    At the beginning?

      16        A.    Docs Done Right, Inc., only serviced for about a

      17   few months.    After that, it was Docs Done Right, LP.

      18        Q.    Okay.   And then how is it that Docs Done Right

      19   began working with DocuPrep Center?

      20        A.    I'm not sure what you mean.      Like why?

      21        Q.    What happened that brought those two companies

      22   together?

      23        A.    They hired Docs Done Right, Inc., or Docs Done

      24   Right, LP, to service their clients.        The owners of their

      25   companies also owned Docs Done Right, LP.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 12 of 126 Page ID
                                   #:3182

                                                                     Page 34
       1        Q.     When you say they, who are you referring to?

       2        A.     I don't have all the names in front of me, but

       3   they were partners of Docs Done Right, LP, that -- the

       4   limited partners of Docs Done Right, LP, also owned those

       5   sales companies.

       6        Q.     Are you referring to a group that included Tom

       7   Chou, Sean Cowell, and Jawad Nesheiwat?

       8        A.     Yes.

       9        Q.     And did it also include a few other limited

      10   partners?

      11        A.    Yes.

      12        Q.    So did that limited partnership group that owned

      13   DocuPrep Center have a role in hiring Docs Done Right?

      14        A.    They owned Docs Done Right.

      15        Q.    They owned Docs Done Right.

      16        A.    Right.

      17        Q.    So did they tell Docs Done Right to work with

      18   DocuPrep Center?

      19        A.    Yes.

      20        Q.    Did that same ownership group then tell Docs

      21   Done Right to work with the other four Student Loan Debt

      22   Relief Defendants once they were created?

      23        A.    Yes.

      24              MR. LEPISCOPO:    Objection, lacks foundation.

      25   BY MR. REARDON:
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 13 of 126 Page ID
                                   #:3183

                                                                     Page 35
       1        Q.    Was that something you knew about at the time

       2   that those new companies kind of started working with

       3   Docs Done Right?

       4              MR. HOLT:    Let me just object.     It's vague and

       5   ambiguous as phrased.

       6              THE WITNESS:    Can you rephrase that question?

       7   Or repeat it?

       8   BY MR. REARDON:

       9        Q.    So I believe you just testified that the limited

      10   partners of the Student Loan Debt Relief Defendants told

      11   Docs Done Right to start working with the -- each of the

      12   later Student Loan Debt Relief Defendants as they were

      13   created; is that correct?

      14        A.    I'm -- I'm questioning -- you said told Docs

      15   Done Right, but they are Docs Done Right.         So I don't

      16   understand when you say they told Docs Done Right, if

      17   they are Docs Done Right.

      18        Q.    They're the owners of Docs Done Right?

      19        A.    Right.   So they chose to service those clients.

      20   It wasn't something they told.       It was their decision.

      21        Q.    So let me ask you a different question.        Did

      22   the -- did the limited partner owners of Docs Done Right

      23   tell you, the manager of Docs Done Right, to start

      24   working with those new companies?

      25        A.    Yes.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 14 of 126 Page ID
                                   #:3184

                                                                     Page 36
       1              MR. LEPISCOPO:    Objection, vague as to time.

       2              MR. HOLT:    And, Mr. Martinez, it's a little

       3   difficult when we're on the Zoom deposition and there's

       4   a -- you know, a little bit of time delay.         So if you can

       5   just wait, pause a little bit, to make sure that, if

       6   there are objections, we're not talking all over each

       7   other.    We get the objections in.      And then you can give

       8   your response, okay?

       9              THE WITNESS:    Yes.

      10   BY MR. REARDON:

      11        Q.    You used the term "back end" earlier.        Do you

      12   recall that?

      13        A.    Yes.

      14        Q.    Have you also heard of the term "front end"?

      15        A.    Yes.

      16        Q.    Was that a term that was used sometimes to refer

      17   to the Student Loan Debt Relief Defendants?

      18        A.    Yes.

      19        Q.    When did Docs Done Right stop working with the

      20   Student Loan Debt Relief Defendants?

      21        A.    I believe, 2017, September.

      22        Q.    And what happened?

      23        A.    They decided to close all their doors.        They

      24   decided to stop doing business.

      25        Q.    So you talked earlier about the -- the services
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 15 of 126 Page ID
                                   #:3185

                                                                     Page 37
       1   that Docs Done Right provided to the Student Loan Debt

       2   Relief Defendants.      Did Docs Done Right provide the same

       3   services to all of those Student Loan Debt Relief

       4   Defendants?

       5              MR. LEPISCOPO:    Objection, vague and ambiguous

       6   as to time.

       7              THE WITNESS:    The services that were provided

       8   were pretty standard for all of the defendants.

       9   BY MR. REARDON:

      10        Q.    Were you -- and when I say you, I mean Docs Done

      11   Right -- was Docs Done Right familiar with the services

      12   that those companies provided to consumers?

      13        A.    Can you repeat the question?

      14              MR. REARDON:    Could you read it back.

      15              (The reporter read back the requested portion.)

      16              THE WITNESS:    I believe so.

      17   BY MR. REARDON:

      18        Q.    And I think we testified earlier -- I think you

      19   testified earlier that those companies would market

      20   services as the front end, and then Docs Done Right would

      21   actually provide the services as the back end; is that

      22   correct?

      23        A.    We would provide services on behalf of their

      24   company name.

      25        Q.    So with that clarification, Docs Done Right
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 16 of 126 Page ID
                                   #:3186

                                                                     Page 38
       1   provided the services that those companies kind of

       2   offered to consumers, on their behalf; is that correct?

       3        A.    I believe so.

       4        Q.    And did all five of those companies sell the

       5   same kind of services to consumers?

       6              MR. LEPISCOPO:    Objection, foundation, vague and

       7   ambiguous, and overbroad as to time.

       8              MR. HOLT:    Join.

       9              THE WITNESS:     I don't know.

      10   BY MR. REARDON:

      11        Q.    You don't know if they all provided the

      12   same -- they all sold the same kinds of services?

      13              MR. LEPISCOPO:    Objection, asked and answered.

      14              THE WITNESS:    That's correct.     I don't know.

      15   BY MR. REARDON:

      16        Q.    Are you familiar with the types of services that

      17   Docs Done Right provided on their behalf?

      18        A.    Yes.

      19        Q.    And did Docs Done Right provide the same kinds

      20   of services on their behalf to each of those companies?

      21        A.    Yes.

      22        Q.    What were the services that those companies

      23   provided to consumers?

      24              MR. LEPISCOPO:    Objection, overbroad, vague and

      25   ambiguous, and foundation.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 17 of 126 Page ID
                                   #:3187

                                                                     Page 39
       1              MR. HOLT:    Join.

       2              You can provide your understanding,

       3   Mr. Martinez.

       4              THE WITNESS:     Sure.   From the clients that were

       5   sent to Docs Done Right, the services that were sold to

       6   them, from my understanding, was document preparation

       7   services for student loan -- federal student loan debt.

       8   BY MR. REARDON:

       9        Q.    We spoke earlier about the -- the owners of the

      10   student loan debt relief companies and Docs Done Right.

      11   I think you indicated that that was a group that included

      12   Tom Chou and Jawad Nesheiwat and Sean Cowell.          Do you

      13   recall that?

      14        A.    Yes.

      15        Q.    What involvement did that group of owners have

      16   in kind of overseeing or directing Docs Done Right's

      17   operations?

      18              MR. LEPISCOPO:    Objection, vague and ambiguous,

      19   and overbroad and lacks foundation.

      20              MR. HOLT:    Join.   You keep beating me to the

      21   punch, Pete.

      22              THE WITNESS:    Can you -- more specifically --

      23   or -- I'm sorry, can you repeat the question?

      24              MR. REARDON:    Can you read it back.

      25              (The reporter read back the requested portion.)
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 18 of 126 Page ID
                                   #:3188

                                                                     Page 40
       1               MR. LEPISCOPO:   Same objection.

       2               THE WITNESS:    Any big decisions had to be

       3   approved by them.

       4   BY MR. REARDON:

       5         Q.    When you say big decisions, what do you mean?

       6         A.    For example, the price of a hundred dollars per

       7   client, I couldn't charge more.        I told them that a

       8   hundred dollars was not enough to service the clients.           I

       9   needed more money to service the clients.         They didn't

      10   let me charge the affiliates more because they owned a

      11   larger percentage of those front ends than they did of

      12   Docs Done Right.

      13         Q.   Any other big decisions that they -- they

      14   didn't --

      15         A.   Office location was decided by them.        Which

      16   companies I could service was decided by them.          Refund

      17   policies were decided by them.       Compliance questions were

      18   decided by them.

      19         Q.   And when you say were decided by them, how did

      20   the actual decisionmaking work?        Was there --

      21              MR. LEPISCOPO:    Objection -- I'm sorry, excuse

      22   me.

      23   BY MR. REARDON:

      24         Q.   Yeah.   Scratch that.

      25              How did you learn about the decisions that the
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 19 of 126 Page ID
                                   #:3189

                                                                     Page 41
       1   owners made?      How did they communicate them to you?

       2        A.    I can't recall specifics top of my head.

       3        Q.    Did you have meetings with the owners?

       4        A.    Yes.

       5        Q.    Would they provide decisions to you in those

       6   meetings?

       7        A.    I believe so.

       8        Q.    Would the decisions that they made have been

       9   communicated to you by e-mail?

      10        A.    No, it was usually in person.       They sit right

      11   next to me.

      12        Q.    What do you mean by that?

      13        A.    I was in their office.

      14        Q.    Was that at 3 Whatney?

      15        A.    Yes.

      16        Q.    So Docs Done Right was located at 3 Whatney for

      17   a period of time; is that correct?

      18        A.    That's where it got started.

      19        Q.    And how long was it at that location?

      20        A.    I don't remember.

      21        Q.    Was it at that location the entire time it

      22   worked with the Student Loan Debt Relief Defendants?

      23        A.    No.

      24        Q.    Did it move to another location at some point in

      25   time?
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 20 of 126 Page ID
                                   #:3190

                                                                      Page 42
       1        A.    Yes.

       2        Q.    And where was that?

       3        A.    In Lake Forest, off of Raymond.       I don't

       4   remember the address.

       5        Q.    So during the period of time when Docs Done

       6   Right was located at 3 Whatney, which of its owners were

       7   also present at 3 Whatney?

       8        A.    Sean Cowell, Jawad Nesheiwat and Tom Chou,

       9   Robert Hoose and David Sklar.

      10        Q.    The decisions that you mentioned that were

      11   provided by the owners, would they be provided by all the

      12   owners together or a particular owner?

      13        A.    It's usually Sean Cowell and Jawad Nesheiwat.

      14        Q.    They would communicate on behalf of the

      15   owner -- other owners to Docs Done Right; is that

      16   correct?

      17        A.    Correct.

      18        Q.    What other involvement did Jawad Nesheiwat have

      19   in Docs Done Right's operations?

      20              MR. LEPISCOPO:    Objection, lacks foundation,

      21   vague and ambiguous, and overbroad as to time.

      22              THE WITNESS:    I don't understand.

      23   BY MR. REARDON:

      24        Q.    Did Jawad Nesheiwat ever provide instructions to

      25   you, as the manager of Docs Done Right?
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 21 of 126 Page ID
                                   #:3191

                                                                     Page 43
       1              MR. LEPISCOPO:    Same objection.

       2              THE WITNESS:     Instruction in regards to what?

       3   BY MR. REARDON:

       4        Q.    Did he ever provide instructions about how Docs

       5   Done Right should do its business?

       6              MR. LEPISCOPO:    Objection.    Same objection.

       7              THE WITNESS:     Not that I can recall.

       8   BY MR. REARDON:

       9        Q.    It's been a few years?

      10        A.    Yes.

      11        Q.    But he was part of the group that provided you

      12   instructions; is that correct?

      13              MR. LEPISCOPO:    Objection.    Again, same

      14   objection, along with asked and answered.

      15              THE WITNESS:    Yes.   As far as major decisions.

      16   BY MR. REARDON:

      17        Q.    Right.

      18        A.    Not day to day.

      19        Q.    So were you responsible for the day-to-day

      20   operations of the company?

      21        A.    Yes.

      22        Q.    The -- we've been talking a lot about the

      23   Student Loan Debt Relief Defendants which are defined in

      24   the deposition notice.      Has Docs Done Right ever provided

      25   services to any other front end companies besides those
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 22 of 126 Page ID
                                   #:3192

                                                                     Page 46
       1          Q.   I think we've already covered this, but just so

       2   the record is clear, you know, today I'm primarily

       3   interested in Docs Done Right's relationship with and

       4   services to the five Student Loan Debt Relief Defendants

       5   that we've been focused on.

       6               So I'm going to ask you to essentially assume

       7   that when I ask you a question today, I am asking about

       8   those companies, and not the other affiliates that Docs

       9   Done Right may have serviced over the years.          Do you

      10   understand that?

      11        A.     Yes.

      12        Q.     I believe you said that Docs Done Right provided

      13   Document Preparation Services on behalf of the Student

      14   Loan Debt Relief Defendants; is that correct?

      15        A.     Yes.

      16        Q.     What do you mean by document preparation

      17   services?

      18        A.     We would prepare applications for the student

      19   loan debt consolidation or repayment plans.

      20        Q.     That's what Docs Done Right did; is that

      21   correct?

      22        A.     That's what I just said.

      23        Q.     So I think you described what Docs Done Right

      24   did.    It prepared the actual documents on behalf of those

      25   other companies; is that correct?
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 23 of 126 Page ID
                                   #:3193

                                                                     Page 47
       1        A.     Correct.

       2        Q.     And that would be -- that would include

       3   applications for student loan consolidations, loan

       4   repayment plans; is that correct?

       5        A.     Correct.

       6        Q.     And did -- did that also include preparing

       7   documents for loan forgiveness plans?

       8        A.     I don't believe so for loan forgiveness.       I

       9   think that takes 20 years to get to that point, so I

      10   don't think we ever got to that.

      11        Q.    Would they enroll -- not enroll, but would they

      12   assist consumers in signing up for loan repayment plans

      13   that eventually would allow consumers to get loan

      14   forgiveness if they stayed in those plans?

      15        A.    Correct.

      16        Q.    You mentioned student loan consolidations.          What

      17   is a consolidation of a federal student loan?

      18              MR. LEPISCOPO:    Objection, calls for a legal

      19   conclusion, lacks foundation.

      20              MR. HOLT:    You can answer if you understand,

      21   Mr. Martinez.

      22              THE WITNESS:    I'm not sure how to answer that

      23   question.    I thought it was self-explanatory.        You're

      24   consolidating two or more federal student loans and

      25   consolidating it into one.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 24 of 126 Page ID
                                   #:3194

                                                                     Page 48
       1   BY MR. REARDON:

       2        Q.    So it essentially combines multiple loans into a

       3   single loan?

       4        A.    Correct.

       5              MR. LEPISCOPO:    Objection, lacks foundation and

       6   calls for a legal conclusion.

       7              THE WITNESS:     That's what I believe.

       8   BY MR. REARDON:

       9        Q.    When you prepared -- or when Docs Done Right

      10   prepared applications for loan consolidations, did it

      11   understand what it was doing?

      12              MR. LEPISCOPO:    Objection, calls for

      13   speculation, lacks foundation.

      14              THE WITNESS:    To the best of my knowledge, yes.

      15   BY MR. REARDON:

      16        Q.    Was Docs Done Right familiar with the process

      17   for consolidating a student loan?

      18              MR. LEPISCOPO:    Same objection.

      19              THE WITNESS:    I believe so.

      20   BY MR. REARDON:

      21        Q.    Was Docs Done Right familiar with the effect of

      22   consolidating a student loan?

      23              MR. LEPISCOPO:    Same objection.

      24              THE WITNESS:    I believe so.

      25   BY MR. REARDON:
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 25 of 126 Page ID
                                   #:3195

                                                                     Page 49
       1         Q.   What is the effect of consolidating a federal

       2   student loan?

       3              MR. LEPISCOPO:    Same objections.

       4              THE WITNESS:     It combines it into one loan.

       5   BY MR. REARDON:

       6         Q.   Are there any other effects on the loan besides

       7   combining it?

       8              MR. LEPISCOPO:    Same objection.

       9              THE WITNESS:     I don't know what you're referring

      10   to.

      11   BY MR. REARDON:

      12         Q.   Are there any benefits for a consumer --

      13         A.   Can you be more specific?

      14         Q.   Are there any benefits to a consumer from

      15   consolidating a federal student loan?

      16         A.   Not that I know of.

      17         Q.   Was that something that Docs Done Right knew?

      18              MR. LEPISCOPO:    Objection, vague and ambiguous,

      19   overbroad.

      20              THE WITNESS:    Is what -- is what would Docs Done

      21   Right knew?

      22   BY MR. REARDON:

      23         Q.   At the time that it was providing services to

      24   the Student Loan Debt Relief Defendants, was Docs Done

      25   Right familiar with the benefits of consolidating a
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 26 of 126 Page ID
                                   #:3196

                                                                     Page 59
       1              MR. HOLT:    All right.   Thank you.

       2             (A recess was taken.)

       3   BY MR. REARDON:

       4        Q.    Mr. Martinez, earlier I asked you about the

       5   services --

       6              (Discussion off the record.)

       7   BY MR. REARDON:

       8        Q.    So, Mr. Martinez, earlier I asked you about the

       9   services that Docs Done Right provided to the Student

      10   Loan Debt Relief Defendants, and you provided some

      11   information in response to that.        I just want to make

      12   sure I kind of understand all the services that Docs Done

      13   Right provided to them.

      14              I believe one of the things you said that they

      15   did was -- that Docs Done Right did was servicing the

      16   customers of the Student Loan Debt Relief Defendants; is

      17   that correct?

      18        A.    Correct.

      19        Q.    I think you also said that Docs Done Right

      20   provided customer service; is that correct?

      21        A.    Yes.

      22        Q.    Docs Done Right also answered phone calls on

      23   behalf of the Student Loan Debt Relief Defendants; is

      24   that correct?

      25        A.    Yes.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 27 of 126 Page ID
                                   #:3197

                                                                     Page 60
       1        Q.     Docs Done Right also conducted what you referred

       2   to as a compliance call; is that correct?

       3        A.     Yes.

       4        Q.     And besides those things that I just listed, was

       5   there any other services that Docs Done Right provided to

       6   the Student Loan Debt Relief Defendants?

       7        A.     Not that I can think of.

       8        Q.     Did Docs Done Right provide the Student Loan

       9   Debt Relief Defendants with access to the DebtPayPro

      10   platform?

      11        A.    Yes.

      12        Q.    Did Docs Done Right also provide the Student

      13   Loan Debt Relief Defendants with access to payment

      14   processing services through Debt Pay Gateway?

      15        A.    Yes.

      16        Q.    And when you said customer service, would

      17   customer service include handling consumer complaints?

      18        A.    Yes.

      19        Q.    And would it also include handling refund

      20   requests?

      21        A.    Yes.

      22        Q.    And did it also include handling cancellation

      23   requests?

      24        A.    Yes.

      25        Q.    So I believe you testified earlier that Docs
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 28 of 126 Page ID
                                   #:3198

                                                                     Page 61
       1   Done Right prepared applications for student loan

       2   consolidations; is that correct?

       3        A.    Correct.

       4        Q.    And what was the process for preparing a student

       5   loan consolidation?

       6        A.    I don't remember.

       7        Q.    Did Docs Done Right essentially fill out a

       8   student loan consolidation form for the customer?

       9        A.    The -- the information that was filled out on

      10   the form was done by the Student Loan Debt Relief

      11   Defendants.    When we did a compliance call, we would

      12   verify that the information that was entered by them was

      13   correct.

      14        Q.    I see.   And so did Docs Done Right have any

      15   other role in kind of filling out those student loan

      16   consolidation forms?

      17        A.    If there was an error on the form, then we could

      18   correct it.

      19        Q.    And the -- where did the information on those

      20   forms come from?

      21        A.    It'll come from --

      22              MR. LEPISCOPO:    Objection.    Objection, lack of

      23   foundation, vague and ambiguous, overbroad.

      24   BY MR. REARDON:

      25        Q.    You can answer.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 29 of 126 Page ID
                                   #:3199

                                                                     Page 62
       1        A.    My understanding is that information -- that

       2   information came from the consumer.

       3        Q.    Would the consumer provide that information

       4   during the sales call?

       5        A.    Yes.

       6        Q.    So we've been talking about the student loan

       7   consolidation applications form process, and now I want

       8   to ask questions on the loan repayment form application

       9   process.

      10              Did the student loan debt relief companies fill

      11   out the loan repayment application forms too?

      12              MR. LEPISCOPO:    Objection, lacks foundation,

      13   vague and ambiguous, overbroad.

      14              THE WITNESS:    I believe so.

      15   BY MR. REARDON:

      16        Q.    What role did Docs Done Right have, if any, in

      17   filling out the loan repayment application forms?

      18        A.    If there was an error during the compliance call

      19   that we identified, we would correct it, if there was a

      20   spelling error or any other error.

      21        Q.    So once the form was filled out, what happened

      22   to it?

      23        A.    It would be sent --

      24              MR. LEPISCOPO:    Objection, vague and ambiguous,

      25   overbroad, lacks foundation.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 30 of 126 Page ID
                                   #:3200

                                                                     Page 63
       1   BY MR. REARDON:

       2        Q.    Would you start your answer again.

       3        A.    It would be sent to the consumer for them to

       4   review.

       5        Q.    And who did the sending?

       6        A.    Docs Done Right.

       7        Q.    And then what happened when the customer

       8   reviewed it?

       9        A.    Ideally, they would sign the documents, and then

      10   it would be sent to their servicer.

      11        Q.    Did the customer return those documents to Docs

      12   Done Right?

      13              MR. LEPISCOPO:    Objection, calls for

      14   speculation, lacks foundation, vague and ambiguous, and

      15   overbroad.

      16              THE WITNESS:    That would be case by case.

      17   Different consumers might have done different things.

      18   Some would have kept it.      Some didn't return it.      Some

      19   sent it themselves to the servicer, and some sent it to

      20   us to send it to the servicers.

      21   BY MR. REARDON:

      22        Q.    Was it more common -- in the scenario when the

      23   customer actually kind of uses the documents, was it more

      24   common for the consumer to send it back to Docs Done

      25   Right or to just send it directly to the student loan
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 31 of 126 Page ID
                                   #:3201

                                                                     Page 64
       1   servicer?

       2              MR. LEPISCOPO:    Objection, vague and ambiguous,

       3   lacks foundation, calls for speculation, overbroad.

       4              THE WITNESS:    I don't know.

       5   BY MR. REARDON:

       6        Q.    So if I understand you correctly, at least for

       7   some consumers, the documents would be sent back to Docs

       8   Done Right; is that correct?

       9              MR. LEPISCOPO:    Same objections.

      10              THE WITNESS:    They would be sent back to

      11   their -- their -- Student Loan Debt Relief Defendants.

      12   And then they would give it to us, and then we would

      13   submit it for the consumer, as a courtesy.         Correct.

      14   BY MR. REARDON:

      15        Q.    So Docs Done Right would submit it to the -- the

      16   student loan servicer for the consumer; is that correct?

      17        A.    In those cases, yes.

      18        Q.    I think you testified earlier that one of the

      19   things that Docs Done Right did was communicate with

      20   consumers on behalf of the Student Loan Debt Relief

      21   Defendants; is that correct?

      22        A.    That's correct.

      23        Q.    Did those -- what were the kind of methods of

      24   communication that Docs Done Right used, e-mail,

      25   telephone?
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 32 of 126 Page ID
                                   #:3202

                                                                     Page 65
       1        A.    Telephone.

       2        Q.    Did Docs Done Right communicate with consumers

       3   by e-mail?

       4        A.    Not -- not commonly.     If somebody had a

       5   hearing -- they couldn't hear or they had hearing impair

       6   issues or -- I don't know what you call it -- there might

       7   be a communication by e-mail.

       8        Q.    Are you familiar with an e-mail address called

       9   docs@clientenrollment.com?

      10        A.    Yes.

      11        Q.    Was that an e-mail address that Docs Done Right

      12   used?

      13        A.    Yes.

      14        Q.    And what did Docs Done Right use that e-mail

      15   address for?

      16        A.    For incoming e-mails.

      17        Q.    From consumers?

      18        A.    Yes.

      19        Q.    Was that essentially an e-mail inbox that --

      20        A.    Yes.

      21        Q.    -- employees had access to?

      22        A.    Yes.

      23        Q.    Did Docs Done Right send e-mails out from that

      24   e-mail address?

      25        A.    I don't know.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 33 of 126 Page ID
                                   #:3203

                                                                     Page 66
       1        Q.    Are you familiar with the welcome e-mail?

       2        A.    Yes.

       3        Q.    Was that an e-mail that Docs Done Right sent to

       4   consumers?

       5        A.    On behalf of the Student Loan Debt Relief

       6   Defendants, yes.

       7        Q.    So in those e-mails, would the e-mail appear to

       8   be from one of the Student Loan Debt Relief Defendants?

       9        A.    I believe so.

      10        Q.    So the customer wouldn't necessarily know that

      11   they were communicating with Docs Done Right; is that

      12   correct?

      13              MR. LEPISCOPO:    Objection, calls for

      14   speculation, vague and ambiguous, and overbroad.

      15              MR. HOLT:    It's also argumentative as phrased.

      16              But go ahead and answer it then, if you

      17   understand it.

      18              THE WITNESS:    That's correct.

      19   BY MR. REARDON:

      20        Q.    And you mentioned earlier that Docs Done Right

      21   communicated with consumers on behalf of the Student Loan

      22   Debt Relief Defendants over the phone too, right?

      23        A.    Yes.

      24        Q.    And during those phone calls, would Docs Done

      25   Right employees act as if they were an employee of one of
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 34 of 126 Page ID
                                   #:3204

                                                                     Page 67
       1   the Student Loan Debt Relief Defendants?

       2              MR. LEPISCOPO:    Objection, calls for

       3   speculation, vague and ambiguous, overbroad.

       4              THE WITNESS:    Yes.

       5   BY MR. REARDON:

       6        Q.    And why did Docs Done Right do that?

       7              MR. LEPISCOPO:    Objection, assumes facts not in

       8   evidence, vague and ambiguous, overbroad, calls for

       9   speculation.

      10              MR. HOLT:    Argumentative as phrased.

      11              THE WITNESS:    That was our job.

      12   BY MR. REARDON:

      13        Q.    What do you mean by that?

      14        A.    That was what we agreed to do on behalf of those

      15   companies.

      16        Q.    Docs Done Right agreed to --

      17        A.    Answer the phone as the debt relief defendants.

      18        Q.    And who asked Docs Done Right to do that?

      19        A.    I'm not sure how to answer that.       It was an

      20   understanding from the LP.        The owners of the debt

      21   relief -- Student Loan Debt Relief Defendants and the

      22   owners of Docs Done Right were the same owners, and

      23   that's what they wanted it to be.

      24        Q.    I think we touched on this a little bit earlier,

      25   but were there essentially like standard templates for
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 35 of 126 Page ID
                                   #:3205

                                                                     Page 68
       1   communications that Docs Done Right used when it

       2   communicated with consumers?

       3        A.    What do you mean, templates?

       4        Q.    Well, you mentioned -- we talked about the

       5   welcome letter.     Was that essentially a standard e-mail

       6   or letter that went out to consumers?

       7        A.    Yes.

       8        Q.    And did Docs Done Right have other standard

       9   communications that it sent?

      10        A.    Yes.

      11        Q.    And what were those?

      12        A.    I believe there might have been an NSF

      13   notification.     When a payment didn't go through for a

      14   consumer, they would get a notification saying, hey,

      15   please call us.

      16        Q.    Any others besides that?

      17        A.    Not that I can think of.      Any of them would be

      18   inside the DebtPayPro.

      19        Q.    Was that something that was tracked in

      20   DebtPayPro?

      21        A.    I don't know.    But if it was sent to a consumer,

      22   it would be in DebtPayPro, in the history.

      23        Q.    The fact that it was sent would be noted

      24   somewhere in DebtPayPro; is that correct?

      25        A.    I believe so.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 36 of 126 Page ID
                                   #:3206

                                                                     Page 69
       1          Q.   So we've been talking about the welcome e-mail.

       2   What was the purpose of the welcome e-mail?

       3          A.   It was -- the purpose was to welcome the client

       4   to -- to the student loan debt relief company and to give

       5   them an expectation of what will come next while they're

       6   in the program with them, as far as the documents that

       7   they'll be receiving.

       8          Q.   I'd like to introduce as Exhibit 19 an example

       9   of a welcome letter.       It's -- when we e-mailed it to you,

      10   it was labeled Document B.        Do you have that in front of

      11   you?

      12        (Exhibit Number 19 was marked for identification.)

      13               MR. HOLT:   Ed, I think she -- you were given a

      14   packet of documents, and I think she renumbered it as 19.

      15               THE WITNESS:   Yes.

      16               MR. HOLT:   It's a -- it looks like a Gmail, from

      17   a Gmail.

      18               THE WITNESS:   For April Davis?

      19               MR. HOLT:   Yes.

      20               Is that what you've got, Colin?

      21               MR. REARDON:   Yep.

      22               MR. HOLT:   Okay.   Yeah, we got it.

      23   BY MR. REARDON:

      24        Q.     So we're marking this document as Exhibit 19.

      25   It's a Gmail printout.      The subject of the e-mail is:
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 37 of 126 Page ID
                                   #:3207

                                                                     Page 70
       1   Welcome Email and Consolidation Packet for APRIL DAVIS

       2   (Certified Doc Prep Services LP).        And the e-mail is

       3   dated March 30th, 2017.

       4              And you may or may not remember this, Ed, but

       5   this was an exhibit in your investigational hearing in

       6   2019, which is why it has an exhibit marker in the

       7   corner.

       8              Do you recognize this as an example of a welcome

       9   e-mail that was sent to consumers?

      10        A.    No.    The part that looks familiar to me is page

      11   three.

      12        Q.    So when you say page three, are you referring to

      13   the letter that has immediate action required in the

      14   upper right-hand corner?

      15        A.    Yes.

      16        Q.    You've seen this before?

      17        A.    Yes.

      18        Q.    Was this a standard letter that went to

      19   consumers?

      20        A.    I believe so.

      21        Q.    If you go back to page one, do you recognize the

      22   docs@clientenrollment.com e-mail address that we talked

      23   about earlier as in the sender line?

      24        A.    Yes.

      25        Q.    So is this -- was it Docs Done Right's practice
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 38 of 126 Page ID
                                   #:3208

                                                                     Page 71
       1   to kind of e-mail this welcome letter and other documents

       2   to consumers?

       3        A.    During the compliance call, the client could

       4   choose to receive it by e-mail or by mail.

       5        Q.    I see.    So if -- if the consumer chose to

       6   receive the welcome packet by e-mail, is this the e-mail

       7   that they would get?

       8        A.    I believe so.

       9        Q.    And, I mean, do you have any reason to believe

      10   that this was -- that there was some other e-mail, that

      11   this is not a kind of genuine example of the kind of

      12   e-mails that were sent?

      13        A.    I don't remember this e-mail.       And I have no

      14   reason to believe that it's not authentic.         I just don't

      15   remember it.

      16        Q.    So if you look at the first page of the e-mail,

      17   it indicates that there were several attachments such as

      18   a welcome letter, payment schedule, forbearance requests,

      19   consolidation application.       Do you see that?

      20        A.    Uh-huh.   Yes.

      21        Q.    So would Docs Done Right essentially send a

      22   packet of materials like this to each new customer?

      23        A.    I believe so.

      24              MR. HOLT:    Well, let me -- I assume you're

      25   talking about the ones that elected to take it by e-mail,
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 39 of 126 Page ID
                                   #:3209

                                                                     Page 72
       1   Mr. Reardon?

       2              MR. REARDON:    Yes.   Yes.

       3   BY MR. REARDON:

       4        Q.    So when a customer elected to do this by e-mail,

       5   they would receive by e-mail a packet like this; is that

       6   correct?

       7        A.    I believe so.

       8        Q.    If a customer received -- scratch that.

       9              If a customer elected to proceed by mail, would

      10   they receive a packet of materials in the mail?

      11        A.    I believe so.

      12        Q.    What would that packet contain?

      13        A.    I believe it would be very similar to this.         But

      14   I don't -- I don't --

      15        Q.    So it would contain a welcome letter and a

      16   payment schedule and a -- you know, application forms; is

      17   that correct?

      18        A.    It should.

      19        Q.    That was the general practice; is that correct?

      20        A.    Correct.

      21        Q.    If you look at page one of this e-mail, it says,

      22   you can return your documents using one of the methods

      23   below, and then it provides an e-mail address, a fax

      24   number and a mailing address.

      25        A.    Yes.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 40 of 126 Page ID
                                   #:3210

                                                                     Page 73
       1        Q.     So are those all methods that the consumer could

       2   use to return the documents?

       3        A.     Yes.

       4        Q.     So, I mean, we spoke earlier about how in some

       5   scenarios the consumer would return these documents to

       6   Docs Done Right or to the student loan debt relief

       7   company; is that correct?

       8        A.     It would be returned to the Student Loan Debt

       9   Relief Defendants, and then they would -- it would

      10   go -- we would answer it on behalf of them, correct.

      11        Q.    And then would -- after that point, would Docs

      12   Done Right provide other updates to consumers?          I think

      13   you mentioned the NSF update.

      14        A.    If the client had a missed payment, we would

      15   contact them.

      16        Q.    Would Docs Done Right notify a consumer that

      17   their consolidation application was submitted to a

      18   servicer?

      19        A.    I don't understand.     Wouldn't the consumer get

      20   that?     I believe the consumer got that from the servicer.

      21        Q.    I'm just asking, did Docs Done Right -- you

      22   know, I think you testified earlier that for some

      23   customers Docs Done Right submitted application forms to

      24   the servicer; is that correct?

      25        A.    Correct.   Wait -- I don't remember, but I
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 41 of 126 Page ID
                                   #:3211

                                                                     Page 74
       1   believe that if the client sent it to the servicer

       2   themselves -- once we sent the documents and they were

       3   signed, our job was done.

       4              If the client sent it to us, and as a courtesy

       5   we sent it out to the servicer for them, I'm not sure if

       6   there was any follow-up after that because, technically,

       7   our work was done once the doc prep was completed.          That

       8   wasn't something that was part of our job.

       9        Q.    So do you know whether Docs Done Right ever sent

      10   out notifications to consumers that their consolidation

      11   application had been submitted?

      12        A.    I don't remember.

      13        Q.    You mentioned that Docs Done Right submitted the

      14   documents to the servicers as a courtesy.         What do you

      15   mean by as a courtesy?

      16        A.    It wasn't part of their fee.      Like, we didn't

      17   charge a fee -- we didn't charge postage or anything else

      18   to do that for them.      Like, we didn't -- it

      19   wasn't -- their fee was -- their fee that they owed the

      20   Student Loan Debt Relief Defendants was for document

      21   preparation only, not for anything else.

      22              But we found out that, with customer

      23   satisfaction, it was helpful that we help with that

      24   process as well.

      25        Q.    Was there any indication in the welcome e-mail
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 42 of 126 Page ID
                                   #:3212

                                                                     Page 75
       1   or welcome letter that consumers essentially had the

       2   option of submitting their document?

       3          A.   I believe so.

       4          Q.   Would you be able to point me to that language

       5   in the e-mail or the letter?

       6          A.   Where am I looking for it?

       7          Q.   I don't know.    You tell me.   We haven't found

       8   it.

       9          A.   Okay.     Then I don't know.

      10               Is it this right here that you gave me?

      11         Q.    Uh-huh.

      12         A.    It'd be useless for me to read through this, if

      13   you are saying it's not on here.

      14         Q.    I know.    Please read through it.    I mean, if you

      15   want to correct us, please read through it.

      16         A.    I believe, as part of the packet that was mailed

      17   to them, there's -- there's a paper that says where to

      18   send it to their servicer, or, if they want, they can

      19   return it back to us, if they'd like us to review it, but

      20   I don't see it as part of this package.

      21               I don't know, is there anything else on this

      22   e-mail besides this?       Was there only one page to the

      23   e-mail?

      24         Q.    Only the two pages that you have in front of

      25   you.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 43 of 126 Page ID
                                   #:3213

                                                                     Page 76
       1        A.    Where's the rest of the packet?

       2        Q.    We haven't included the forbearance request or

       3   the consolidation application or the repayment plan.

       4   Would any of those have that instruction?

       5        A.    I would think that those forms themselves

       6   actually tell you where to submit them, also, as well.

       7        Q.    Well, those forms are forms kind of -- the forms

       8   that the Department of Education kind of issues for

       9   applications; is that right?

      10        A.    Yes, it's from the Department of Education.

      11        Q.    So if a consumer looked at the attachments to

      12   this e-mail, they could figure out that they could submit

      13   these directly themselves; is that right?

      14              MR. LEPISCOPO:    Objection, calls for

      15   speculation, lacks foundation, overbroad.

      16              MR. HOLT:    Join.

      17              MR. REARDON:    What was that?

      18              MR. HOLT:    I said join.

      19              THE WITNESS:    I didn't answer.     I mean, you're

      20   asking me what the consumer would think.         I mean, I don't

      21   think I can answer for consumers.

      22              I'd like to see the whole packet.       Maybe I can

      23   give you a better answer that way.        But, I mean, I'm only

      24   looking at two pages.

      25              And my belief is that the Department of
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 44 of 126 Page ID
                                   #:3214

                                                                     Page 77
       1   Education made it very clear on their own forms how to

       2   fill out the forms.       If people read them, it gives you

       3   clear instructions on what to do.        That's my belief.

       4   BY MR. REARDON:

       5        Q.    I think you said earlier that one of the things

       6   that Docs Done Right did was handle consumer complaints

       7   on behalf of the Student Loan Debt Relief Defendants.           Do

       8   you recall that?

       9        A.    Yes.

      10        Q.    And it also handled cancellation requests; is

      11   that correct?

      12        A.    Yes.

      13        Q.    How frequently did consumers cancel after they

      14   initially enrolled?

      15              MR. LEPISCOPO:    Objection, vague and ambiguous,

      16   calls for speculation, overbroad.

      17              THE WITNESS:    I don't -- I don't remember.

      18   BY MR. REARDON:

      19        Q.    Can you provide an estimate?

      20        A.    I would guess around 40 percent would cancel.

      21              MR. HOLT:    You're estimating?

      22              THE WITNESS:    Yeah, it's an estimation.

      23   BY MR. REARDON:

      24        Q.    And if you wanted to determine what portion of

      25   consumers cancelled, is that something you would use
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 45 of 126 Page ID
                                   #:3215

                                                                     Page 78
       1    DebtPayPro to figure out?

       2        A.     Yes.

       3        Q.     Earlier you also testified that Docs Done Right

       4    handled refund requests for consumers too; is that

       5    correct?

       6        A.     Yes.

       7        Q.     How frequently did consumers ask for a refund?

       8               MR. LEPISCOPO:    Objection, lacks foundation,

       9    calls for speculation, overbroad, and vague and

      10    ambiguous.

      11               THE WITNESS:    I would say not frequently.

      12    BY MR. REARDON:

      13        Q.     Would you be able to estimate a percentage of

      14    the customers who asked for a refund?

      15               MR. LEPISCOPO:    Lacks foundation, vague and

      16    ambiguous.

      17               THE WITNESS:    No.

      18    BY MR. REARDON:

      19        Q.     How about what percentage of customers actually

      20    received a refund?

      21        A.     Of the people that requested a refund, I would

      22    say most of them got a refund.

      23        Q.     Did they always get -- did -- sorry, scratch

      24    that.

      25               Did those people get full refunds, partial
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 46 of 126 Page ID
                                   #:3216

                                                                     Page 80
       1   people that requested got it.       Most of them.     I mean,

       2   over 90 percent, I would believe.

       3        Q.    Sure.   And let me reframe the question so it's

       4   clearer.    Overall, of all of the customers that paid a

       5   fee, what percentage of those got a refund?

       6              MR. LEPISCOPO:    Objection, calls for

       7   speculation, lacks foundation, vague and ambiguous, and

       8   overbroad.

       9              THE WITNESS:    I don't know.

      10   BY MR. REARDON:

      11        Q.    Is that something you would use DebtPayPro to

      12   figure out, if you wanted to figure it out?

      13        A.    Correct.

      14        Q.    You mentioned earlier that Docs Done Right

      15   handled a compliance call; is that correct?

      16        A.    Yes.

      17        Q.    And what was the compliance call?

      18        A.    The compliance call was a set of questions that

      19   was -- I think it's an interview -- or more like a survey

      20   to kind of gauge the quality of the sale and to verify

      21   that the data that was entered by the sales rep was

      22   correct.

      23              It was put in place to assure that the sales

      24   reps were being ethical and selling correctly and

      25   truthfully.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 47 of 126 Page ID
                                   #:3217

                                                                     Page 87
       1   may not be true, but the client wants to either save

       2   money, get money back, get a refund, or reverse an NSF

       3   FEE.      Whatever a client says, there's some cause to it,

       4   and we can only do what we can to prevent it, but that

       5   doesn't stop complaints.      No matter if you're the most

       6   perfect company out there, if you're Apple, you're still

       7   going to have a complaint.

       8               So when you say, then why did you get

       9   complaints, that doesn't have anything to do with us

      10   doing -- that we -- we resolved that stuff from

      11   happening.     As far as I'm concerned, that compliance call

      12   helped.

      13   BY MR. REARDON:

      14        Q.     Could the compliance call have been more

      15   effective?

      16               MR. HOLT:   Objection, calls for speculation,

      17   assumes facts not in evidence, argumentative as phrased.

      18               THE WITNESS:   I don't believe so.

      19   BY MR. REARDON:

      20        Q.     And why not?

      21               MR. HOLT:   Objection, it's argumentative as

      22   phrased.

      23               THE WITNESS:   I'm sorry, I didn't hear your

      24   question.     Did you say why?

      25               MR. REARDON:   Why not?
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 48 of 126 Page ID
                                   #:3218

                                                                     Page 88
       1              MR. HOLT:    Yeah, he said why not.

       2              THE WITNESS:    I would say that the example I

       3   just told you regarding Discover card, there's always

       4   going to be complaints, no matter how effective you are

       5   as a back end or as a customer service provider.

       6   BY MR. REARDON:

       7        Q.    I think earlier you said that Docs Done Right

       8   used the services of a company called Debt Pay Gateway;

       9   is that correct?

      10        A.    Yes.

      11        Q.    When did that begin?

      12        A.    I don't remember.

      13        Q.    Would it have been in 2015?

      14        A.    Possibly.    End of 2015 or beginning of 2016.

      15        Q.    And why did Docs Done Right begin using Debt Pay

      16   Gateway?

      17              MR. HOLT:    Objection, argumentative.      You can

      18   answer, if you understand it.

      19              THE WITNESS:    Uh-huh.   That was the account that

      20   I was told to use by the partners at Docs Done Right.

      21   BY MR. REARDON:

      22        Q.    And what services did Debt Pay Gateway provide?

      23        A.    I'm not sure.

      24        Q.    Did you do any preparation for that as part of

      25   today's deposition?
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 49 of 126 Page ID
                                   #:3219

                                                                     Page 89
       1        A.    No, I'm just not -- I'm not remembering the

       2   verbiage of what they call their accounts.         I believe

       3   they're either special purpose accounts or an escrow

       4   account.

       5              I would -- in my own words, I would assume

       6   they're a payment processor.

       7        Q.    Did Debt Pay Gateway provide payment processing

       8   services for Docs Done Right?

       9        A.    Yes.

      10        Q.    And I think you testified earlier that Docs Done

      11   Right provided the Student Loan Debt Relief Defendants to

      12   payment processing services through that Debt Pay Gateway

      13   account; is that correct?

      14        A.    Yes, but I believe the Debt Pay Gateway account

      15   was originally brought in by DocuPrep Center, and it was

      16   inherited by Docs Done Right.

      17        Q.    Was Debt Pay Gateway a payment processer for ACH

      18   transaction?

      19        A.    Yes.

      20        Q.    And is an ACH transaction essentially a

      21   transaction involving a bank account?

      22        A.    Yes.

      23        Q.    Did Docs Done Right submit an application to

      24   Debt Pay Gateway for services?

      25        A.    Yes.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 50 of 126 Page ID
                                   #:3220

                                                                     Page 90
       1        Q.    Did you submit that application to Debt Pay

       2   Gateway on behalf of Docs Done Right?

       3        A.    Yes.    And DocuPrep Center at the time.

       4        Q.    Say that again.

       5        A.    At the time that it was created, it was -- it

       6   was a -- I believe I got hired at the same time that

       7   DocuPrep Center was getting their Debt Pay Gateway

       8   account.     So when I came in, they gifted or -- I'm not

       9   sure what you call it -- they went from DocuPrep Center

      10   to Docs Done Right.

      11        Q.    Okay.   And then Docs Done Right essentially

      12   handled the account after that point, after the

      13   application; is that right?

      14        A.    Yes.    I was assigned to take over that part.

      15   That was one of the first things I did when I got hired.

      16        Q.    And then did Docs Done Right continue using Debt

      17   Pay Gateway for the remainder of the time that it worked

      18   with the student loan debt relief companies?

      19        A.    Correct.   Docs Done Right, LP.

      20              MR. REARDON:    I'd like to mark Exhibit

      21   Number 20.

      22       (Exhibit Number 20 was marked for identification.)

      23              MR. REARDON:    -- which is a -- which is -- it

      24   was originally labeled Document C when we e-mailed it.

      25   Does everybody have that in front of them?
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 51 of 126 Page ID
                                   #:3221

                                                                     Page 91
       1               MR. HOLT:   Is it a three-page document?

       2               THE WITNESS:   Yeah.

       3               MR. HOLT:   Well, me and you, Ed, will have the

       4   same one.    I'm just making sure with Colin.

       5               THE WITNESS:   Oh, sorry.

       6               MR. HOLT:   It looks like it goes from --

       7   BY MR. REARDON:

       8        Q.     And do you have the document in front of you?

       9               MR. HOLT:   Yeah.

      10              THE WITNESS:    It's an e-mail between me and

      11   Christopher Queen.

      12              MR. HOLT:    Hello?

      13              THE WITNESS:    Hello?

      14              MR. REARDON:    Sorry, I lost audio.

      15              MR. HOLT:    So, Colin, is it a three-page

      16   document?    The last four digits on the Bates are 1864

      17   through 1866?

      18              MR. REARDON:    Yes.

      19              MR. HOLT:    Okay.    Yeah, Ed, you have the three

      20   pages.

      21              THE WITNESS:    Yeah, I have them.

      22   BY MR. REARDON:

      23        Q.    Do you recognize this e-mail and its attachment?

      24        A.    Yes.

      25        Q.    Is that your personal e-mail address at the top
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 52 of 126 Page ID
                                   #:3222

                                                                     Page 92
       1   of the e-mail?

       2        A.     Yes.

       3        Q.     This e-mail was sent to an individual named

       4   Christopher Queen.       Who is Christopher Queen?

       5        A.     I believe he's the owner of Debt Pay Gateway and

       6   DebtPayPro.

       7        Q.     If you look at the attachment to this e-mail, do

       8   you recognize your handwriting on this attachment?

       9        A.     Yes, I do.

      10        Q.    There's a statement in what you wrote that,

      11   "Fees are charged once document preparation services have

      12   been provided."

      13        A.    Correct.

      14        Q.    Do you see that?     And what did that mean?

      15        A.    Once the forms are filled out, the

      16   consolidation, IBR forms or payment change request forms

      17   are filled out and given to the consumer, our fees are

      18   completed.

      19        Q.    And then the customer is charged?

      20        A.    Correct.   Yes.

      21        Q.    And if you look further down in that paragraph,

      22   second -- third to last line, it says, "Our fee is not

      23   based on the result of the document preparation."          Do you

      24   see that?

      25        A.    Yes.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 53 of 126 Page ID
                                   #:3223

                                                                     Page 93
       1          Q.    So what does that mean?

       2          A.    What it says, our fee is not based on the result

       3   of the document preparation.       Our fee is based on

       4   completing the document preparation.

       5                Like, what happens with those documents, if the

       6   client uses it or not, if the client submits it to their

       7   servicer or not.       If they decide to throw it away and

       8   never use it, that's up to the client.         Our fees are for

       9   creating the documents and submitting them to the

      10   consumer.

      11        Q.     So the fee didn't depend on whether the

      12   application that was prepared was actually approved; is

      13   that correct?

      14        A.     That's my understanding.

      15        Q.     Was that Docs Done Right's practice?

      16        A.     Yes.   But this is being written on behalf of the

      17   front end.

      18        Q.     And what do you mean by that?

      19        A.     Well, it says here, "document preparation fee is

      20   $799."      That wasn't our fee, that was DocuPrep Center's

      21   fee.    This is being written on behalf of us as a whole.

      22        Q.     Essentially, Docs Done Right and DocuPrep Center

      23   together; is that what you mean?

      24        A.     Well, that's their fee.     That's not Docs Done

      25   Right's fee.       Our fee was only a hundred dollars.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 54 of 126 Page ID
                                   #:3224

                                                                     Page 94
       1              But when I talked to them, they wanted the

       2   overall consumer charge, which was 799 at the time, I

       3   believe, that was being charged by DocuPrep Center.

       4              Well, it says it on the paragraph, actually.         I

       5   just realized that.

       6        Q.    What part are you referring to?

       7        A.    It says, We at Docs Done Right do not have a

       8   marketing piece as we service front end affiliates.           The

       9   normal fee for document preparation is $799 if done in

      10   payments or $699 if done in one lump sum.

      11        Q.    So the affiliates at that point would have been

      12   DocuPrep Center; is that what you're saying?

      13        A.    At that time, it was only DocuPrep Center.

      14        Q.    So essentially Docs Done Right was submitting

      15   this as part of working kind of with DocuPrep Center; is

      16   that right?

      17        A.    I got hired, I believe, October 26th, and this

      18   is within the first four days of me being hired --

      19        Q.    Uh-huh.

      20        A.    -- it looks like.     So there was some sloppiness

      21   going on here regarding who was setting -- who was

      22   signing up with DebtPayPro.       Because I'm noticing, on 21,

      23   it says DocuPrep Center was who they were signing up

      24   with, but, yet, over here, it's with Docs Done Right.

      25        Q.    We haven't really introduced that exhibit yet,
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 55 of 126 Page ID
                                   #:3225

                                                                     Page 95
       1    so why don't we just stay focused on this one.

       2        A.    Well, I'm just making a point.

       3        Q.    And what's the point you're making?

       4        A.    That it looks like there was two company names

       5    being used to sign up with DebtPayPro and Debt Pay

       6    Gateway, we used Docs Done Right and also DocuPrep

       7    Center, which was what I told you we took over from

       8    DocuPrep Center, but originally it was a DocuPrep Center

       9    sign-up by Sean Cowell, as you see on here.

      10        Q.    Okay.   Why don't we -- let's leave that -- that

      11    other exhibit aside -- to the side for a moment.

      12              How did -- did there come a point in time when

      13    Docs Done Right's relationship with Debt Pay Gateway

      14    ended?

      15        A.    Yes.

      16        Q.    What happened?

      17        A.    Debt Pay Gateway told me that they were no

      18    longer going to service student loan doc prep clients.

      19        Q.    Did they say anything else?

      20        A.    I don't remember.

      21        Q.    Did Debt Pay Gateway ever contact Docs Done

      22    Right about its return rates?

      23        A.    Did they -- can you repeat the question?

      24        Q.    Are you familiar with a return rate?

      25        A.    Unauthorized rate?
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 56 of 126 Page ID
                                   #:3226

                                                                     Page 96
       1        Q.    Unauthorized rate is one kind of return.

       2        A.    Right -- yes.

       3        Q.    Did Debt Pay Gateway ever contact Docs Done

       4   Right about its return rate?

       5        A.    Yes.

       6        Q.    And what did it say?

       7        A.    They said that it was too high.

       8        Q.    Did it say anything else?

       9        A.    Not that I can remember.

      10        Q.    Did Debt Pay Gateway ever threaten to cut off

      11   Docs Done Right because of its high return rates?

      12        A.    Maybe in writing.     They might have sent us

      13   something saying that if it continues to go up that they

      14   would no longer be able to service us.

      15        Q.    And did -- what did Docs do -- Done Right do in

      16   response to that?

      17        A.    I don't remember, but I know we did something.

      18   I think we -- we started sending courtesy notifications

      19   to consumers before the payment came out, to remind them

      20   that the payment was coming out.        We sent out

      21   notification to clients saying that their payment would

      22   say Debt Pay Gateway, because part of the reason that

      23   people were unauthorizing their payments is they didn't

      24   recognize the company that was on their bank account.

      25              It didn't say DocuPrep Center.       It said Debt Pay
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 57 of 126 Page ID
                                   #:3227

                                                                     Page 97
       1   Gateway.    And clients would get confused and say who's

       2   Debt Pay Gateway, and they would not authorize it.

       3              So we tried to correct that.

       4        Q.    And were those correction efforts successful?

       5        A.    I believe it improved, yes.

       6        Q.    Did Debt Pay Gateway cite the high return rates

       7   as a reason when it cancelled Docs Done Right's account?

       8        A.    I don't believe so.     I believe when I spoke to

       9   them they told me that it was just a space they didn't

      10   feel comfortable being in anymore.

      11              They told me I had the best return rate out of

      12   the student loan industry that they had.         They said that

      13   the student loan industry, itself, had a higher return

      14   rate overall.

      15        Q.    We've talked a little bit already about

      16   DebtPayPro, and I believe you said it was a customer

      17   relationship management software; is that right?

      18        A.    Yes.

      19        Q.    And I think you also testified that Debt Pay

      20   Gateway and DebtPayPro were affiliated companies; is that

      21   right also?

      22        A.    I believe so.

      23        Q.    And was the company that managed the DebtPayPro

      24   software called Debt Pay, Inc.?

      25        A.    I don't know.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 58 of 126 Page ID
                                   #:3228

                                                                     Page 98
       1        Q.     You just knew them as DebtPayPro?

       2        A.     Yes.

       3        Q.     And I believe you testified earlier that Docs

       4   Done Right provided the Student Loan Debt Relief

       5   Defendants with access to DebtPayPro; is that correct?

       6               MR. LEPISCOPO:   Objection, vague and ambiguous,

       7   assumes facts not in evidence, foundation, and overbroad,

       8   and calls for speculation.

       9   BY MR. REARDON:

      10        Q.    I'm just reciting the testimony you provided

      11   earlier, I believe.

      12              MR. HOLT:    I was going to object, asked and

      13   answered.    But go ahead, Ed.

      14              THE WITNESS:    I believe so.

      15   BY MR. REARDON:

      16        Q.    So how did it work when Docs Done Right provided

      17   the Student Loan Debt Relief Defendants access to

      18   DebtPayPro?

      19        A.    The partners would tell me that there's a new

      20   company being formed and it needed to be added to

      21   DebtPayPro.

      22        Q.    And was there some process that Docs Done Right

      23   had to go through to add them?

      24        A.    I believe so, but I don't remember the process.

      25        Q.    Was there a fee for adding new companies?
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 59 of 126 Page ID
                                   #:3229

                                                                     Page 99
       1        A.    I don't remember.

       2        Q.    Did the Student Loan Debt Relief Defendants pay

       3   a fee to Docs Done Right for the costs of their accounts?

       4        A.    Can you repeat the question?      You cut out.

       5        Q.    Did the Student Loan Debt Relief Defendants pay

       6   Docs Done Right for access to DebtPayPro?

       7        A.    Yes.

       8        Q.    Could -- could Docs Done Right employees see the

       9   information that the Student Loan Debt Relief Defendants

      10   entered into DebtPayPro?

      11        A.    If it was submitted to the -- through

      12   compliance, yes.

      13        Q.    Was -- go ahead.

      14        A.    If they didn't sell the client, we couldn't

      15   see -- we couldn't see the data.        Only the ones that

      16   enrolled and got through compliance we could see.

      17        Q.    And then once the client enrolled, essentially

      18   Docs Done Right had access to all the information about

      19   them on DebtPayPro; is that correct?

      20        A.    Yes.   Once it was approved.

      21        Q.    And were the Student Loan Debt Relief

      22   Defendants -- well, scratch that.

      23              Once the sale happened and the Docs Done Right

      24   had access to it, then would Docs Done Right update the

      25   consumer's file on DebtPayPro?
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 60 of 126 Page ID
                                   #:3230

                                                                    Page 100
       1        A.    I don't understand what you mean by update.

       2        Q.    Would they add additional information about

       3   interactions with the consumer?

       4        A.    Yes.

       5        Q.    And would the Student Loan Debt Relief

       6   Defendants, would they be able to see essentially what

       7   Docs Done Right was doing with the clients that they had

       8   sold?

       9              MR. LEPISCOPO:     Objection, calls for

      10   speculation, overbroad, vague and ambiguous, and lacks

      11   foundation.

      12              THE WITNESS:    Yes, I believe so.

      13   BY MR. REARDON:

      14        Q.    They were -- scratch that.

      15              Let's turn to the next exhibit, which is the one

      16   you wanted to talk about earlier.

      17              MR. HOLT:    21?

      18              MR. REARDON:    Yes, this will be number 21.

      19         (Exhibit Number 21 was marked for identification.)

      20   BY MR. REARDON:

      21        Q.    This appears to be an agreement for DebtPayPro.

      22   Do you have that in front of you?

      23        A.    Yes.

      24              MR. HOLT:    And that goes from -- the Bates stamp

      25   from 1824 through and including 1837?
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 61 of 126 Page ID
                                   #:3231

                                                                    Page 101
       1              MR. REARDON:    That's correct.

       2   BY MR. REARDON:

       3        Q.    Do you recognize this agreement?

       4        A.    Yes.

       5        Q.    If you turn to page five, is that your signature

       6   on this agreement?

       7        A.    Yes.

       8        Q.    And if you turn back to page three, there's a

       9   section that says Multi-Company -- Multi -- or sorry,

      10   scratch that -- the section that says

      11   Multi-Company/Affiliate Management and the box is

      12   checked.

      13        A.    I'm sorry, what page?

      14        Q.    Page three.

      15              MR. HOLT:    Page three toward the middle.

      16              THE WITNESS:    Where?   Multi-Company/Affiliate

      17   Management, okay.

      18   BY MR. REARDON:

      19        Q.    Do you see that?

      20        A.    Yes.

      21        Q.    So is this -- is this essentially consistent

      22   with what you were saying earlier, that Docs Done Right

      23   was signing up for an account that would allow it to add

      24   affiliate companies to use DebtPayPro?

      25        A.    I'm sorry, what did I say?
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 62 of 126 Page ID
                                   #:3232

                                                                    Page 102
       1        Q.    Did -- was Docs Done Right signing up with

       2   DebtPayPro for an account that allowed it to add

       3   affiliates?

       4        A.    Yes.

       5        Q.    And we've talked mostly about the Student Loan

       6   Debt Relief Defendants, but earlier you noted that there

       7   were some additional other affiliates that Docs Done

       8   Right had.    Do you recall that?

       9        A.    Yes.

      10        Q.    Did Docs Done Right also allow those affiliates

      11   to use its DebtPayPro account?

      12        A.    Yes.

      13        Q.    So we've now gone through a lot of different

      14   services that Docs Done Right provided to the Student

      15   Loan Debt Relief Defendants:       The compliance call,

      16   document preparation, customer service, the access to

      17   DebtPayPro, the access to Debt Pay Gateway.

      18              Beyond all of those, is there anything else that

      19   Docs Done Right provided as a service to the Student Loan

      20   Debt Relief Defendants?

      21        A.    Not that I recall.

      22        Q.    Are there any other services that Docs Done

      23   Right provided to consumers on behalf of the Student Loan

      24   Debt Relief Defendants that we haven't covered yet?

      25        A.    Not that I can think of.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 63 of 126 Page ID
                                   #:3233

                                                                    Page 103
       1        Q.    So if you look back at the deposition notice

       2    exhibit, which is Exhibit Number --

       3              MR. HOLT:     18.

       4              MR. REARDON:     -- 18 -- thank you, David -- I'd

       5    like to talk about topic 11, which is the functions of

       6    DebtPayPro used by Docs Done Right and the Student Loan

       7    Debt Relief Defendants, including logging --

       8              MR. HOLT:     Can we take a restroom break before

       9    you start the new category?

      10              MR. REARDON:     Sure.

      11              MR. HOLT:     Thank you.

      12              MR. REARDON:     Five-minute break?

      13              MR. HOLT:     Yeah.

      14             (A recess was taken.)

      15    BY MR. REARDON:

      16        Q.    So as I was about to say before the break, I'd

      17    like to talk about topic 11, which has to do with the

      18    DebtPayPro software platform.

      19              Are you familiar with the functions of

      20    DebtPayPro?

      21        A.    Yes.

      22        Q.    And are you familiar with how it was used by

      23    Docs Done Right?

      24        A.    I believe so.

      25        Q.    Are you familiar with how it was used by the
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 64 of 126 Page ID
                                   #:3234

                                                                    Page 104
       1   Student Loan Debt Relief Defendants?

       2        A.    I believe so.

       3        Q.    What were the functions of DebtPayPro that the

       4   companies used?

       5              MR. HOLT:    I'm sorry, can you repeat that

       6   question, Colin?

       7   BY MR. REARDON:

       8        Q.    What were the functions of DebtPayPro that the

       9   companies used?

      10              MR. LEPISCOPO:    Objection.

      11              MR. HOLT:    Are you talking about the student

      12   loan relief defendants, or are you talking about Docs

      13   Done Right?

      14              MR. REARDON:    Both.

      15              MR. LEPISCOPO:    Objection as to lack of

      16   foundation, calls for speculation, overbroad, and vague

      17   and ambiguous.

      18              MR. HOLT:    Yeah, definitely vague and ambiguous.

      19              But go ahead, Ed.

      20              THE WITNESS:    I believe they used it to enter

      21   consumer information, like their name, address, phone

      22   number, and anything that was needed to fill out the

      23   document preparation, and track conversations as far as

      24   notations.

      25   BY MR. REARDON:
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 65 of 126 Page ID
                                   #:3235

                                                                    Page 105
       1        Q.    Are you referring to the Student Loan Debt

       2   Relief Defendants or Docs Done Right or both?

       3        A.    Both.

       4        Q.    Would those companies use DebtPayPro to store

       5   information about customers?

       6        A.    Yes.

       7        Q.    Would they use DebtPayPro to track the status of

       8   providing services to customers?

       9        A.    You cut out.

      10        Q.    Would they use DebtPayPro to track the status of

      11   providing services to customers?

      12        A.    Yes.

      13        Q.    Would they use DebtPayPro to track the status of

      14   the preparation of documents for the consumer?

      15        A.    Yes.

      16        Q.    Would they use DebtPayPro to track the status of

      17   Docs Done Right's submission of applications on behalf of

      18   a consumer to the student loan servicer?

      19        A.    Yes.

      20        Q.    I believe you said that they used a note-taking

      21   function; is that correct?

      22        A.    Yes.

      23        Q.    And how did they use the note-taking function?

      24        A.    They entered notes into it.

      25        Q.    What kinds of notes would they enter?
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 66 of 126 Page ID
                                   #:3236

                                                                    Page 106
       1        A.     Spoke to consumer, they said this, and then

       2   they'd enter it.

       3        Q.     And both Docs Done Right and the Student Loan

       4   Debt Relief Defendants used DebtPayPro for that purpose;

       5   is that correct?

       6        A.     I believe so.

       7        Q.     Was DebtPayPro used to store documents relating

       8   to the services provided to a customer?

       9        A.     Yes.

      10        Q.    Was it used to store consumer contracts?

      11        A.    Yes.

      12        Q.    Was it used to store the application documents

      13   that were prepared for consumers?

      14        A.    Yes.

      15        Q.    Were there any other kinds of documents that it

      16   stored?

      17        A.    Anything that was sent to the -- was sent to the

      18   debt relief companies by the consumer was supposed to be

      19   scanned in and attached to the CRM on behalf of the

      20   consumer.    Any correspondence we received should have

      21   been attached to the client's account.

      22        Q.    So essentially anything that came in to Docs

      23   Done Right from the consumer; is that correct?

      24        A.    Correct.

      25        Q.    And would any outgoing correspondence also be
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 67 of 126 Page ID
                                   #:3237

                                                                    Page 107
       1   put on DebtPayPro?

       2        A.     Yes.

       3        Q.     Were there any other functions of DebtPayPro

       4   that the companies used besides the ones we've talked

       5   about?

       6        A.     Not that come to mind.

       7        Q.     Were there any functions that were specific for

       8   managers that the companies used?

       9        A.     Reporting capability?

      10        Q.    What kind of reporting capabilities did

      11   DebtPayPro have?

      12        A.    It was able to pull a report based on different

      13   fields off their system.      So you could search by client

      14   name -- any field that they had, you could search by it.

      15        Q.    And what kind of reports did Docs Done Right use

      16   frequently?

      17        A.    I would look at the number of clients that were

      18   enrolling per month.      I would look at their cancellation

      19   rate.     Anybody that's had -- their NSF rate, I would look

      20   at that.

      21              I would look at the staging of the back end, as

      22   far as did they get the job done by servicing and

      23   completing a file, and just to see that we're working

      24   efficiently.

      25        Q.    And anything besides that?
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 68 of 126 Page ID
                                   #:3238

                                                                    Page 108
       1        A.    I would see how much work was done by each

       2   individual customer service rep to see how efficient they

       3   were at their job, how much workload they were completing

       4   on a monthly, daily, weekly basis.

       5        Q.    Anything else?

       6        A.    Not that I can think of.

       7        Q.    Was it used for any other kind of purpose

       8   relating to supervising employees or monitoring what

       9   employees were doing?

      10        A.    I would use it to see how much work was being

      11   completed by each employee.       So, yes.

      12        Q.    Was it used to track things like commissions?

      13        A.    For the debt relief companies?       I believe so.

      14        Q.    Were there any other reporting functions, to

      15   your knowledge, that the student loan debt relief

      16   companies used?

      17        A.    Not that I can think of.

      18        Q.    Was DebtPayPro the only system that Docs Done

      19   Right used to track customer interactions, or were there

      20   other systems?

      21        A.    There was another system.

      22        Q.    What was that?

      23        A.    I don't remember the name of it, but it was

      24   before DebtPayPro -- or it was -- I don't remember the

      25   name of it, but it was similar to DebtPayPro.          We used it
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 69 of 126 Page ID
                                   #:3239

                                                                    Page 109
       1   very little.

       2        Q.    Did Docs Done Right stop using that system when

       3   it started using DebtPayPro?

       4        A.    Yes.

       5        Q.    So once DebtPayPro came online, that was -- was

       6   that the only system that Docs Done Right used to track

       7   interactions with consumers?

       8        A.    For the most part, yes.

       9        Q.    And why do you say for the most part?

      10        A.    Because we used another one in the beginning for

      11   different -- different -- different companies, not

      12   for -- for these companies, this is all we used.

      13        Q.    Okay.   And that's what I'm interested in.

      14        A.    Okay.

      15        Q.    And are you aware that Docs Done Right has

      16   produced many records from DebtPayPro to the Bureau as

      17   part of discovery in this case?

      18              MR. HOLT:    I'm sorry, can you reread the

      19   question, Ms. Reporter.

      20              (The reporter read back the requested portion.)

      21              MR. HOLT:    Oh, okay.   Thank you.

      22              THE WITNESS:    You mean -- you got the whole

      23   database of DebtPayPro; is that what you're referring to?

      24   BY MR. REARDON:

      25        Q.    Yes.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 70 of 126 Page ID
                                   #:3240

                                                                    Page 110
       1        A.    Yes.

       2        Q.    And so were -- I want to ask you some questions

       3   about that database.       Were the documents and records that

       4   were part of that database essentially made as part of

       5   Docs Done Right's kind of regular business activities?

       6        A.    Oh -- I didn't know you were done with your

       7   question?

       8        Q.    Were the --

       9              MR. REARDON:    Can you reread the question.

      10              (The reporter read back the requested portion.)

      11              THE WITNESS:    I don't understand that question.

      12   Can you rephrase that?

      13   BY MR. REARDON:

      14        Q.    So was it the regular part of Docs Done

      15   Right -- scratch that.

      16             Docs Done Right used DebtPayPro essentially

      17   every day, right?     Is that correct?

      18        A.    Correct.

      19        Q.    And it -- and so the records that the Bureau

      20   received from DebtPayPro were --

      21   essentially were -- scratch that.

      22              The records that the Bureau received from

      23   DebtPayPro are the product of Docs Done Right's ordinary

      24   business activities; is that correct?

      25        A.    I believe so.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 71 of 126 Page ID
                                   #:3241

                                                                    Page 111
       1        Q.    And Docs Done Right maintained -- scratch that.

       2              Docs Done Right used DebtPayPro to store

       3   records; is that correct?

       4        A.    Correct.

       5        Q.    And it was Docs Done Right's regular practice to

       6   store records on DebtPayPro; is that correct?

       7        A.    Yes.

       8        Q.    And was the same true of the Student Loan Debt

       9   Relief Defendants; did they also use DebtPayPro to make

      10   and keep records of their activities?

      11        A.    I believe so.

      12        Q.    Were the documents and information that got put

      13   onto DebtPayPro, would that have all -- would those

      14   documents and information have all been created at around

      15   the time they were entered into DebtPayPro?

      16        A.    Are you saying that the documents were created

      17   the day they were entered?

      18        Q.    Around the time.     So, for example, if someone

      19   made a call note, would they make the call note at around

      20   the time that a call occurred?

      21        A.    I believe so.

      22        Q.    And if they put another piece of information,

      23   like an information about the consumer's student loan or

      24   a consolidation application, would that information

      25   essentially have been entered around the time that
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 72 of 126 Page ID
                                   #:3242

                                                                    Page 112
       1   whatever the activity was occurred?

       2        A.     I believe so.

       3        Q.     And would the same go for the documents on

       4   DebtPayPro?       If -- if Docs Done Right or a student loan

       5   debt relief company stored a contract on DebtPayPro,

       6   would that contract have been put on DebtPayPro around

       7   the time it was created?

       8        A.     Correct.

       9        Q.     When Docs Done Right employees entered

      10   information into DebtPayPro, did they essentially have an

      11   understanding of what it was they were entering?

      12        A.    I hope so.

      13        Q.    For example, if a Docs Done Right employee made

      14   a note about a call, would they generally be the person

      15   who had the call with the consumer that's reflected in

      16   the note?

      17        A.    Yes.

      18        Q.    If a Docs Done Right employee entered a document

      19   on behalf of a consumer, would they know that that was,

      20   you know, the correct document associated with that

      21   consumer, generally?

      22        A.    Would they know the document belongs to the

      23   consumer; is that what you're saying?

      24        Q.    Would they -- would they -- yeah.       Would

      25   they -- you know, if Joe Smith submitted an application,
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 73 of 126 Page ID
                                   #:3243

                                                                    Page 113
       1   and one of Docs Done Right's employees put Joe Smith's

       2   application on to DebtPayPro, would they -- would they

       3   know to correctly associate, you know, this document --

       4        A.    Yeah.

       5        Q.    -- from Joe Smith?

       6        A.    I believe so.

       7        Q.    So, in general, is this DebtPayPro database, you

       8   know, was it a trustworthy source of information for the

       9   company?

      10        A.    That was what it was designed to be, yes.

      11        Q.    And you -- and Docs Done Right trusted it; is

      12   that correct?

      13        A.    Yes, we did.

      14        Q.    And it was -- in your view, was it an accurate

      15   record of Docs Done Right's activities?

      16        A.    It's only as accurate as the people entering the

      17   information.

      18        Q.    Generally speaking, did the people enter

      19   information into it accurately for Docs Done Right?

      20        A.    There was no reason for them to purposely enter

      21   inaccurate information.      That would only make their job

      22   harder.

      23        Q.    We spoke briefly about the call notes on

      24   DebtPayPro.    I think you -- correct me if I'm wrong, but

      25   I believe you testified that you're familiar that that
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 74 of 126 Page ID
                                   #:3244

                                                                    Page 114
       1   was a function of DebtPayPro, the call notes?

       2        A.    Yeah, but I don't think we utilized it.

       3        Q.    You don't believe DebtPayPro -- or, sorry, you

       4   don't believe Docs Done Right used the call note

       5   function?

       6        A.    When you say call note, are you talking about

       7   logging as far as an inbound or an outbound phone call?

       8        Q.    Well, what kinds of notes -- go ahead.

       9        A.    If we made an inbound call, we would notate the

      10   conversation to DebtPayPro.

      11        Q.    And if -- if Docs Done Right received a call

      12   from a consumer, would that be noted in DebtPayPro?

      13        A.    I think that's what I just said.       If we received

      14   an inbound call, we would notate the conversation.

      15        Q.    Ah, got it, inbound call.      So if Docs Done Right

      16   made an outbound call to a consumer, would that be noted

      17   in DebtPayPro?

      18        A.    It's supposed to be, yes.

      19        Q.    Was making notes about calls with consumers

      20   essentially a kind of regular part of what Docs Done

      21   Right employees did?

      22        A.    Yes.

      23        Q.    And those notes would generally be made by the

      24   employee who spoke to the customer, I think you

      25   testified; is that correct?
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 75 of 126 Page ID
                                   #:3245

                                                                    Page 115
       1        A.    Yeah.   Yes.

       2        Q.    Why did Docs Done Right make notes about calls

       3   with customers?

       4              MR. HOLT:    Let me just object.     It's

       5   argumentative as phrased.

       6              Go ahead, Ed.

       7              THE WITNESS:    It was beneficial to us, to be

       8   efficient, that we knew the last conversation we had with

       9   the consumer.      In case they ever called us back or we

      10   needed to follow up with them, the next customer service

      11   representative would be able to read the notation and

      12   know where we left off as a company with the consumer.

      13   BY MR. REARDON:

      14        Q.    Did the Student Loan Debt Relief Defendants also

      15   use that note function?

      16        A.    I believe so.

      17        Q.    Would -- would Docs Done Right employees be able

      18   to see notes from the Student Loan Debt Relief Defendants

      19   when they were looking at a customer's file?

      20        A.    Sometimes.

      21        Q.    Would they when the customer was one who had

      22   completed the compliance project -- process?

      23        A.    Yes.

      24        Q.    Did DebtPayPro have functions that allowed Docs

      25   Done Right and the Student Loan Debt Relief Defendants to
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 76 of 126 Page ID
                                   #:3246

                                                                    Page 116
       1   track the status of consumer's payments?

       2        A.    Yes.

       3        Q.    Was that a function that the companies used?

       4        A.    Yes.

       5        Q.    Are you aware that Docs Done Right, in discovery

       6   in this case, has produced data from DebtPayPro relating

       7   to credit card transactions by consumers?

       8        A.    If it's in the DebtPayPro database, yes.

       9        Q.    Well, are you aware that early on in discovery

      10   in this case Docs Done Right provided spreadsheets from

      11   DebtPayPro customer transactions involving credit cards?

      12        A.    Docs Done Right provided that to -- to you?

      13        Q.    Yes.

      14        A.    I don't remember that.      That would have been me.

      15   I don't remember giving you a spreadsheet.

      16        Q.    Well, you did.

      17              But let me ask this a different way.        Did --

      18        A.    When?

      19        Q.    Let me just -- I'll get at this another way.

      20              Did DebtPayPro allow the Student Loan Debt

      21   Relief Defendants and Docs Done Right to track credit

      22   card transactions?

      23        A.    I believe so.

      24        Q.    And were -- did the companies use DebtPayPro to

      25   track the status of credit card payments?
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 77 of 126 Page ID
                                   #:3247

                                                                    Page 117
       1        A.    I believe so, for the most part.

       2        Q.    And would the companies update DebtPayPro with

       3   the status of a credit card transaction, you know, at the

       4   time a card was charged?

       5        A.    They're supposed to.

       6        Q.    Was that the general practice?

       7        A.    Yes.

       8        Q.    And would the employees who updated that

       9   information into DebtPayPro, would they typically be the

      10   employees who actually charged the credit cards?

      11        A.    I don't know.    I believe, unless the front end

      12   told us, we assumed the payment went through.

      13             So I believe there might be cases where the

      14   client declined on their credit card, and the debt relief

      15   defendant failed to notify us.       We provided services even

      16   though the client didn't pay because the debt relief

      17   defendant maybe didn't notify us.

      18        Q.    Would the company in that circumstance -- you

      19   know, would someone reach out to the consumer to try and

      20   get them to charge their credit card?

      21        A.    If we were notified that the payment declined,

      22   yes, we would.

      23        Q.    And would that get noted in DebtPayPro?

      24        A.    If it was handled by us, yes.

      25        Q.    So if I understand you correctly, there may have
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 78 of 126 Page ID
                                   #:3248

                                                                    Page 118
       1   been some circumstances in which the credit card was

       2   declined but Docs Done Right never found out about it; is

       3   that correct?

       4        A.    Yeah, we -- yes, we were never notified.

       5        Q.    How frequently did that occur?

       6        A.    I don't know, but I do recall that at least a

       7   couple times those debt relief defendants thought they

       8   could do a better job of collecting on credit cards, and

       9   they were trying to call on them without us.

      10        Q.    I see.

      11              Would those companies update DebtPayPro with the

      12   credit card payment status?

      13        A.    They were supposed to.

      14        Q.    Did they generally do that?

      15        A.    I don't know.    There was an issue where my

      16   recollection is they didn't do a good job of notifying

      17   us, and we ended up doing work for free because the

      18   client never paid, but I don't remember how many of that.

      19        Q.    Would that have just been a few instances or --

      20        A.    Yes.

      21        Q.    Like more than 10?     Less than 10?

      22        A.    I don't know.

      23        Q.    But it sounds like it was rare?

      24        A.    Yes.

      25        Q.    Did all employees of Docs Done Right have access
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 79 of 126 Page ID
                                   #:3249

                                                                    Page 119
       1   to DebtPayPro?

       2        A.     Yes.

       3        Q.     We covered this a little bit earlier, but did

       4   you, as the manager of DebtPayPro, have access to any

       5   kind of special functions of DebtPayPro that we haven't

       6   covered yet?

       7        A.     Yes.    The reporting.   Oh, sorry, that we haven't

       8   covered, no, not that I know of.

       9        Q.     Yeah.   We talked about the reporting functions.

      10              So we spoke earlier about the sort of process

      11   that happened once the sale was completed and the events

      12   that happened after that.       And if I understood you

      13   correctly, there's sort of a series of steps that

      14   happened.    And correct me if I get this wrong.

      15        A.    Okay.

      16        Q.    You know, when the consumer agreed to the sale,

      17   they would sign a contract.       They would also complete a

      18   compliance call.      And assuming they agreed to keep going,

      19   they would at some point after that receive a welcome

      20   e-mail in the mail or the welcome -- sorry -- they would

      21   receive the welcome e-mail by e-mail or the welcome

      22   letter in the mail; is that correct?

      23        A.    And their documents.

      24        Q.    And their documents.      Sorry.   So all of that

      25   stuff would happen.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 80 of 126 Page ID
                                   #:3250

                                                                    Page 120
       1              How long, you know, from the time of the sale

       2   and the compliance call did it take for the welcome

       3   e-mail packet or the welcome mail packet to be sent?

       4        A.    I believe it was same day.

       5        Q.    And then I believe you testified earlier that at

       6   least some consumers would send their application

       7   documents back in, right?

       8        A.    Yes.

       9        Q.    About how long did that take?

      10        A.    It was different per client.      There were some

      11   clients that would take six months.        Others said, we

      12   never submitted it, and they'd send it to us, and we'd

      13   still help them.

      14        Q.    Did the -- was there a typical return time?

      15        A.    Not that I can recall, but -- no.        It was very

      16   scattered.

      17        Q.    And did Docs Done Right ask consumers to return

      18   documents within a certain period of time?

      19        A.    I'm not sure.    It sounds like a good idea

      20   though.

      21        Q.    If you look at -- back at the welcome letter

      22   exhibit, Document 19.

      23        A.    I'm sorry.    19.   Okay.   What part?

      24        Q.    Was there anything in this kind of asking

      25   consumers to return their application documents within a
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 81 of 126 Page ID
                                   #:3251

                                                                    Page 121
       1    certain amount of time?

       2        A.    I don't see it.     It says here that within five

       3    to seven days they would get a courtesy call to confirm

       4    that they got the package.

       5        Q.    And did Docs Done Right --

       6        A.    It says that --

       7        Q.    -- make those courtesy calls?

       8        A.    What's that?

       9        Q.    Would Docs Done Right be the one that placed

      10    that courtesy call?

      11        A.    Yes.

      12        Q.    All right.    So consumers at some point would

      13    return these documents if they decided to proceed with

      14    the services; is that correct?

      15        A.    Yeah, it says here that it takes about 45 to

      16    60 days to finalize when they submit it.

      17        Q.    That was going to be my next question.

      18              So once the consumer's application documents

      19    were submitted to a student loan servicer, how long did

      20    it take for those application documents to be approved?

      21        A.    Apparently 45 to 60 days.

      22        Q.    That was what the company told consumers?

      23        A.    That's what it says right here.        I -- my memory

      24    was 45 to 90 days.

      25        Q.    So it could be a big range?
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 82 of 126 Page ID
                                   #:3252

                                                                    Page 122
       1        A.     I think the range was mostly based on how

       2   quickly the clients took care of it, or if they made a

       3   mistake, or if they did it correctly, or if their hand

       4   signature was hard to read.

       5        Q.     Okay.

       6        A.     We tried to leave the range as high as possible,

       7   but...

       8        Q.     And would it take about the same amount of time

       9   for the consolidation and the loan repayment plans to be

      10   approved?

      11        A.    I think those are two different timelines.         One

      12   goes before the other.      I believe consolidation goes

      13   first.    And then, once consolidation is done, then the

      14   repayment plan goes into effect.

      15        Q.    All right.

      16        A.    But this is supposed to encompass the whole

      17   thing.

      18        Q.    I see.   So at some point in the process the

      19   consolidation application would get approved, if it was

      20   approved.    And then later -- about how long later would

      21   the repayment plan application get approved?

      22        A.    I don't remember.     I just recall that there was

      23   a two-part process on the servicer side.

      24        Q.    So in some instances I think it could -- it

      25   could take up to 90 days, as I believe you said; is that
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 83 of 126 Page ID
                                   #:3253

                                                                    Page 123
       1   correct?

       2        A.    I mean, it depends on the consumer.        Unless I

       3   know when the client submitted it, I wouldn't really know

       4   when to start the clock.

       5        Q.    Uh-huh.     Are you familiar with forbearance?

       6        A.    Yes.

       7        Q.    What is forbearance on a student loan?

       8        A.    It's a request requesting the stopping of

       9   payments temporarily for their student loans.

      10        Q.    And did the document preparation services

      11   include preparing forbearance applications for consumers?

      12        A.    Yes.

      13        Q.    And how long did the companies -- or how long

      14   was the forbearance request typically for?

      15        A.    I don't remember.

      16        Q.    Did it vary?

      17        A.    I think so.

      18        Q.    Why would it vary?

      19        A.    It might have varied on the individual client's

      20   request.

      21        Q.    Was 90 days a common forbearance period?

      22        A.    Possibly.

      23        Q.    You're not sure?

      24        A.    No.

      25        Q.    So how long -- how did the forbearance work?
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 84 of 126 Page ID
                                   #:3254

                                                                    Page 124
       1   Would -- suppose a consumer applied for a 90-day

       2   forbearance.      Would their next student loan payment be

       3   due on the 91st day or sometime after that?

       4        A.    My understanding is that the purpose of the

       5   forbearance is so the client would not have to have a

       6   payment until the consolidation was approved and

       7   processed and they had a new payment amount.

       8              So the idea is that the client would have their

       9   next payment with their student loans be whatever they

      10   got approved for.

      11        Q.    Right.   And what I'm trying to understand is how

      12   long after the forbearance expired would the new payment

      13   be due?

      14        A.    I don't know.    That's between the client and

      15   their servicer.

      16        Q.    Docs Done Right didn't track that?

      17        A.    No.

      18        Q.    I'd like to introduce as Exhibit 22 a

      19   forbearance request.

      20   (Exhibit Number 22 was marked for identification.)

      21   BY MR. REARDON:

      22        Q.    Do you have that in front of you?       It was

      23   Document E.

      24        A.    Is it two pages long?

      25        Q.    Yes.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 85 of 126 Page ID
                                   #:3255

                                                                    Page 127
       1        Q.    So did the Student Loan Debt Relief Defendants

       2   track this in DebtPayPro?

       3        A.    I don't know.

       4        Q.    I think we talked earlier about the fees that

       5   the customers paid to Docs Done Right -- or,

       6   rather -- scratch that.

       7              We talked earlier about the sales calls that the

       8   Student Loan Debt Relief Defendants had.         Would consumers

       9   agree to pay a fee during the sales call?

      10        A.    They should have, yes, because we were going to

      11   ask that question during our compliance call, if they

      12   understand that that was the fee that was being paid to

      13   their company.

      14        Q.    That was a standard part of the sale?

      15        A.    That was a standard part of the compliance call.

      16   So I don't see how anybody would pass the compliance call

      17   if they weren't made aware by their sales rep that they

      18   were being charged a fee.

      19        Q.    What were the Student Loan Debt Relief

      20   Defendants' fees?

      21        A.    It was the amount that they were charging that

      22   they would collect to create revenue for their company.

      23        Q.    And what were the amount of the fees that they

      24   charged?

      25        A.    My estimate is what I can give you.        I don't
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 86 of 126 Page ID
                                   #:3256

                                                                    Page 128
       1   remember.     I believe it was around -- multiples of 599,

       2   699 and 799, or 899, possibly.

       3          Q.   Did those fees change over time?

       4          A.   Yes.

       5          Q.   Would consumers provide payment information

       6   during a sales call?

       7          A.   Would consumers provide -- I believe so.

       8          Q.   For example, would they provide their bank

       9   account information or credit card number?

      10        A.     By the time the client was sent to compliance,

      11   that information was in their contract, so I would deduce

      12   yes.

      13        Q.     And I think we talked about this earlier a

      14   little bit in connection with the welcome letter, but

      15   would the contract include a payment schedule?

      16        A.     Yes.

      17        Q.     I'd like to introduce as Exhibit 23 a -- an

      18   example of a consumer contract.        This was Document F in

      19   what we e-mailed earlier.

      20        (Exhibit Number 23 was marked for identification.)

      21               THE WITNESS:   Okay.

      22   BY MR. REARDON:

      23        Q.     This was an example of a consumer contract that

      24   we received as part of the production that Docs Done

      25   Right made from the DebtPayPro database, so it doesn't
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 87 of 126 Page ID
                                   #:3257

                                                                    Page 129
       1   have a Bates number.

       2               Do you recognize this as an example of the

       3   agreements that the Student Loan Debt Relief Defendants

       4   used?

       5        A.     Yes.

       6               MR. REARDON:   I'll note for the record that this

       7   exhibit also has been redacted for certain EII of the

       8   customer.

       9   BY MR. REARDON:

      10        Q.    This is -- do you see the name Secure

      11   Preparation Services LP at the top of this agreement?

      12        A.    Yes.

      13        Q.    And we talked earlier about the other various

      14   Student Loan Debt Relief Defendants.        Did they all use

      15   the same standard agreement when they entered into

      16   agreements with consumers?

      17        A.    I believe so.

      18        Q.    Did that agreement change over time?

      19        A.    I believe so.

      20        Q.    How did it change?

      21        A.    I don't remember.     Those changes would have been

      22   made by the LP.

      23        Q.    From Docs Done Right's perspective, were any of

      24   the changes significant in terms of how Docs Done Right

      25   operated?
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 88 of 126 Page ID
                                   #:3258

                                                                    Page 132
       1   useless, I believe.

       2        Q.    Do you know whether the Student Loan Debt Relief

       3   Defendants ever used this limited power of attorney for

       4   any purpose?

       5        A.    Not that I know of.

       6        Q.    Did Docs Done Right ever rely on this limited

       7   power of attorney to communicate with the servicer on

       8   behalf of a consumer?

       9        A.    I don't believe so.     We never used this.

      10        Q.    Did Docs Done Right, just putting aside the

      11   limited power of attorney, did it ever communicate with

      12   student loan servicers?

      13        A.    On a three-way call with the consumer, I believe

      14   that happened sometimes.      The consumer would have to be

      15   on the phone in order to be able to help them.

      16        Q.    And what -- in what circumstances would those

      17   three-way calls occur?

      18        A.    If the client had misunderstanding of what was

      19   going on with the payment, they hadn't received a

      20   payment, they hadn't seen a change to their payment.

      21              And, I mean, we'd try to explain it to them or,

      22   you know, look at their mail, if they don't see anything.

      23   Then we would go, okay, well, if you want, we can get in

      24   the call with you, and we'll tell you who to talk to and

      25   then ask them these questions.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 89 of 126 Page ID
                                   #:3259

                                                                    Page 133
       1               So it was kind of designed for problem solving,

       2   after all the work was completed by us.

       3          Q.   After the applications were --

       4          A.   It was -- it was, I guess, really, to avoid a

       5   situation where there's a refund.        It was to create

       6   customer -- I don't know -- happiness?         I mean, it's to

       7   keep them happy as a client.

       8          Q.   Did consumers have the option to pay in a single

       9   lump sum or in installments?

      10        A.     I believe so.

      11        Q.     So if a customer paid in a single lump sum, how

      12   soon after their enrollment would they -- their fees be

      13   charged?

      14        A.     If a client would -- it would be charged in one

      15   lump sum -- say -- I'm sorry, say that one more time.

      16               MR. REARDON:    Could you read the question back.

      17               (The reporter read back the requested portion.)

      18               THE WITNESS:    It would vary from consumer to

      19   consumer.    Whatever date they agreed to pay.

      20   BY MR. REARDON:

      21        Q.     Was there a typical timeline?

      22        A.     I don't believe for ACH we could charge the same

      23   day.    So it would be maybe three, four days later.        And

      24   usually, the company wanted to charge them within

      25   14 days.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 90 of 126 Page ID
                                   #:3260

                                                                    Page 134
       1        Q.    And that's for a single lump sum?

       2        A.    That's for any particular payment.       Their first

       3   payment could have been as early as a few days; but, for

       4   the most part, they wanted to pay within 14 days -- their

       5   first payment.

       6        Q.    So when customers paid in installments, when

       7   would the second or third payments be due?

       8        A.    Whatever the agreed -- client agreed to.

       9        Q.    Was there a typical timeline for that?

      10        A.    I would see a lot of monthly payments.        So if

      11   that was paid within 14 days, the next payment's probably

      12   due the next month.

      13        Q.    So just so I understand you, if a client can

      14   pay -- paid the first payment after 14 days, the second

      15   payment would be due 30 days after that, typically?

      16        A.    You would start seeing monthly payments,

      17   whatever date the client chose.

      18        Q.    So would the second payment typically be, say,

      19   you know, 14 plus a month, which is about 45 days out?

      20        A.    I would believe so.     But, I mean, there's going

      21   to be exceptions where a client wants to pay every two

      22   weeks.    They could do that too.

      23        Q.    If you wanted to determine how long after the

      24   enrollment a consumer made their payment, would you use

      25   DebtPayPro to determine that?
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 91 of 126 Page ID
                                   #:3261

                                                                    Page 135
       1        A.     Yes.

       2        Q.     And for Debt Pay Gateway, did Debt Pay Gateway

       3   have -- track when consumers paid their fees?

       4        A.     Yes, but I believe you use DebtPayPro to do

       5   that.

       6        Q.     So, essentially, the Debt Pay Gateway and

       7   DebtPayPro were linked; is that right?

       8        A.     Correct.

       9        Q.     How soon after a consumer enrolled when they

      10   paid by installments would their last payment be due of

      11   their enrollment fee?

      12        A.    It just varies.    I wouldn't be able to give a

      13   perfect answer to that.

      14        Q.    Was there --

      15        A.    I can estimate.

      16        Q.    What was your estimate?

      17        A.    They would probably pay within 60 days to

      18   90 days maybe.     60 to 90 days, they would pay their

      19   payments.

      20        Q.    Would a consumer generally pay all of their fees

      21   before they began making payments under the -- kind of in

      22   terms of their loan?

      23        A.    Their first payment, I would -- I would say,

      24   typically, yes, because, obviously, it takes about

      25   45 days to get the -- their process completed once we'd
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 92 of 126 Page ID
                                   #:3262

                                                                    Page 136
       1   send it to them.

       2              But our fees were charged after we completed our

       3   work.

       4        Q.    So at least some of the fees the customer -- the

       5   DebtPayPro -- sorry, scratch that.

       6        A.    Debt Pay Gateway?

       7        Q.    Well, scratch that.

       8              Just let me see if I understand your testimony

       9   correctly.    Docs Done Right, through Debt Pay Gateway and

      10   working with the student loan debt relief companies,

      11   would essentially charge the consumer's fee without

      12   regard to kind of when the consumer's new loan payment

      13   was due; is that correct?

      14        A.    Correct.   Our fee was due after the document

      15   preparation was prepared only.

      16        Q.    So at least some of the time, in your view, the

      17   consumer would pay their fee before the student -- the

      18   new terms of their loan -- sorry, scratch that.

      19              At least some of the time, Student Loan Debt

      20   Relief Defendants would receive their fees before the

      21   consumer made the first payment on the new terms of their

      22   loans; is that correct?

      23        A.    There was a reserve that Debt Pay Gateway kept.

      24   So the money would go into that reserve, that -- whatever

      25   you call it -- an escrow account, and that reserve was
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 93 of 126 Page ID
                                   #:3263

                                                                    Page 137
       1   there to maintain based on volume or how many clients

       2   they were enrolling.

       3              So as far as when it was released to the sales

       4   company, it usually would be once they reached that

       5   escrow level that they needed to have.

       6              Our payments being released to the sales company

       7   was not based on the client having a new payment plan

       8   with their servicer.      Our payments and fees were based

       9   off of us preparing document preparation on behalf of the

      10   client.

      11              So we didn't correlate it, if that's what you're

      12   saying.    And neither did Debt Pay Gateway.

      13        Q.    I'm just trying to compare the two timelines

      14   that we've been talking about.       One timeline is how long

      15   it takes for customers' applications to get approved.

      16   The other timeline is the -- how long it takes for the

      17   companies to get their fees.

      18              And what I want to know is did the -- did the

      19   student loan debt relief companies receive customers'

      20   fees before the consumers' applications were approved and

      21   they began making payments under the new terms of their

      22   loan?

      23        A.    In order to do that, you would need to know when

      24   the client started making payments on their new

      25   programming.     We didn't measure that or track that, so
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 94 of 126 Page ID
                                   #:3264

                                                                    Page 138
       1   it's not correlated in our system.

       2              You would have to literally call each client and

       3   say, hey, when did you make your first payment, so I

       4   could answer that.

       5        Q.    Well, I think you said before that the first

       6   payment would typically be within 14 days; is that

       7   correct?

       8        A.    Correct.

       9        Q.    So would the companies receive the result -- or

      10   receive the proceeds of that first payment before the

      11   customer began making payments under the altered terms of

      12   their loans?

      13        A.    One would assume that, but one doesn't know

      14   that, unless you talk to the consumer, when they started

      15   paying.

      16        Q.    Are you aware of any consumers who would have

      17   paid all of their fees or any part of their fees after

      18   their loans -- loan applications were approved and after

      19   they began making payments?

      20        A.    I wouldn't know because I don't know when their

      21   applications are approved.

      22              I mean, the client wasn't -- a good majority of

      23   clients wouldn't tell us that.       There was clients that

      24   would call us and say, thank you, I got my new payment;

      25   but, I mean, it's not something we tracked or measured.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 95 of 126 Page ID
                                   #:3265

                                                                    Page 139
       1   There was no field in DebtPayPro for that.

       2        Q.    So if you wanted to find that information out,

       3   you -- would you ask an individual consumer that?

       4        A.    Correct.   And then hope that they remember when

       5   they paid their first bill.       Or I guess you could ask the

       6   servicer?

       7        Q.    Now, we talked earlier about the forbearance

       8   period.    And I think you didn't remember what the typical

       9   forbearance period was, but was it the case that

      10   customers would usually pay all of their fees before the

      11   forbearance ended?

      12        A.    I don't know about all their fees, but it was

      13   not common for somebody to pay later than 14 days.          It

      14   did happen, but most consumers paid their first payment

      15   within 14 days.

      16        Q.    And what about the second or third payment?

      17        A.    As I said earlier, I mean, usually the next

      18   month --

      19        Q.    Would those --

      20        A.    -- or the month after that.

      21        Q.    Would those payments be charged before the

      22   forbearance ended?

      23        A.    It was not -- it was not correlated to

      24   forbearances or schedules, so it's whatever the schedule

      25   fee was in DebtPayPro.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 96 of 126 Page ID
                                   #:3266

                                                                    Page 140
       1          Q.   But I think you said earlier that in some

       2   instances, for example, a second payment might be due

       3   45 days after enrollment?

       4          A.   Correct.

       5          Q.   Correct?   Is that --

       6          A.   Yeah, that money -- that money could have stayed

       7   in the escrow account, and that doesn't necessarily get

       8   released to the sales company.       That could be part of the

       9   money that stayed in escrow with Debt Pay Gateway.

      10               Once they reach a certain amount of money in

      11   their escrow, that reserve amount that we felt

      12   comfortable was enough, then anything above that escrow

      13   level would start being released to the company.

      14        Q.     Let's talk about how the escrow payments worked.

      15               So, just so we're on the same page, when you say

      16   escrow, we're referring to Debt Pay Gateway's accounts?

      17        A.     Yeah.

      18        Q.     So what was the process when a customer paid by

      19   ACH?    How did Debt Pay Gateway receive its fees, and how

      20   did those fees reach the student loan debt relief

      21   companies and Docs Done Right?

      22        A.     Debt Pay Gateway had a contract that the client

      23   signed as part of their enrollment process with the debt

      24   relief company.     Debt Pay Gateway would review that that

      25   contract was signed, and then they would -- they would
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 97 of 126 Page ID
                                   #:3267

                                                                    Page 141
       1   charge the client on the date that was scheduled.

       2              I believe the reason they didn't charge same day

       3   is that Debt Pay Gateway wanted to have enough time to

       4   review that the contract was signed by the consumer and

       5   assign them their account, whatever their process is.

       6              Once Debt Pay Gateway received their money, they

       7   would then disperse a payment to themselves, a payment to

       8   us, and a payment to the debt relief defendants.

       9         Q.   And how long did the consumer's funds stay in

      10   Debt Pay Gateway's account?

      11         A.   That's difficult to ascertain because I would

      12   say that in the very beginning of the company's creation,

      13   debt relief defendant, all the payments start going into

      14   the reserve.     It doesn't get released to them right away

      15   until they hit a certain amount of escrow.

      16              Once they start enrolling more consumers, the

      17   escrow would grow because there's more client liability

      18   out there, and then they would grow the reserve.

      19              So it just depends on when that client signed

      20   up.   If a client signed up on a day that the escrow got

      21   increased, that client's money is sitting in escrow.           It

      22   could be for a year.      It could be for a week or a month.

      23   It all depends on when did they -- when did they join, at

      24   the time of growth for that company or at a time of

      25   shrinkage of that company.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 98 of 126 Page ID
                                   #:3268

                                                                    Page 142
       1        Q.    Is that something that Docs Done Right monitored

       2   at the time?

       3        A.    The escrow?    The reserve, you mean?

       4        Q.    Yeah.

       5        A.    Yeah.    The reserve was a calculation based off

       6   of volume from each affiliate.

       7              Debt Pay Gateway gave us an equation of how much

       8   needed to be in reserve as a minimum requirement.          My

       9   goal was -- what I did is I went above and beyond that

      10   goal that they told me for each company.

      11        Q.    So if you wanted to understand how long a

      12   consumer's funds stayed in those Debt Pay Gateway

      13   accounts, what would you do?

      14        A.    I would talk to Debt Pay Gateway and ask them

      15   that question to confirm.       I mean, I'm sure there was a

      16   transaction showing the payment, and then there is a

      17   disbursement going to whoever it belongs to because of

      18   that payment.      And some clients' money is staying in

      19   reserve, and some clients' money is being disbursed

      20   because that level reserve has been met.

      21        Q.    So you think that Debt Pay Gateway's records

      22   would be --

      23        A.    More helpful -- well, I'd have to go to them

      24   anyways, if I wanted to figure that out.         But it grew

      25   little bit little.      I mean, it was -- that reserve would
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 99 of 126 Page ID
                                   #:3269

                                                                    Page 143
       1   be grown every week sometimes, as a precaution, because

       2   affiliates, not just the defendants, but anybody that

       3   went through Docs Done Right, we didn't want to be in a

       4   position where a client was upset a year later, and there

       5   wasn't funds to give them back their money.

       6        Q.     Was there some condition or event that would

       7   trigger the disbursement from Debt Pay Gateway to the

       8   Student Loan Debt Relief Defendants and Docs Done Right?

       9        A.     Not that I know of.

      10        Q.    And so it wasn't based on the, say, approval of

      11   the consumer's application for consolidation?

      12        A.    Debt Pay Gateway was willing to do it off of us

      13   doing the work first, and the work that we did was doc

      14   prep.     So they were comfortable with disbursing the money

      15   any time after it cleared.       Because we would do the work

      16   first and then charge them.       There was never an instance,

      17   according to Debt Pay Gateway, where we didn't charge our

      18   fees after the fees were earned.

      19        Q.    If I understand you correctly, you're saying

      20   that Debt Pay Gateway essentially agreed with Docs Done

      21   Right that its fees were earned once the document

      22   preparation was completed; is that correct?

      23        A.    That's what I'm -- yes.

      24        Q.    And so Debt Pay Gateway didn't wait to receive

      25   any kind of confirmation that the documents were actually
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 100 of 126 Page ID
                                    #:3270

                                                                    Page 148
       1         Q.   And I'll explain what this document is.         This is

       2    something that the Bureau put together for today's

       3    deposition.      As we said before the break, we received

       4    data from Debt Pay Gateway that was transaction data as

       5    part of our investigation, and that was produced as part

       6    of the productions to Docs Done Right.

       7              So the first four columns on here all come

       8    directly from the data that we received from Debt Pay

       9    Gateway, and then the last column is one that the Bureau

      10    created based on that information we received.

      11              I want to ask you kind of first, you know, you

      12    said earlier that Debt Pay Gateway and DebtPayPro were

      13    linked; is that right?

      14         A.   That's my understanding.

      15         Q.   Did Docs Done Right and the student loan debt

      16    relief companies use individual customer numbers in the

      17    DebtPayPro system?

      18         A.   Yes.

      19         Q.   So the Debt Pay Gateway data that the Bureau

      20    received had individual customer numbers, and it also had

      21    company names, and it had enrollment date fields and date

      22    fields for when a first disbursement was made from Debt

      23    Pay Gateway to one of those companies.        So that's what

      24    you're seeing on this chart.

      25         A.   Okay.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 101 of 126 Page ID
                                    #:3271

                                                                    Page 149
       1         Q.     Was a customer's enrollment date something that

       2    was tracked in DebtPayPro?

       3         A.     Yes.

       4         Q.     So -- so when we got this data, we took a look

       5    at it, and we created that days between column on the

       6    right-hand side.     Do you see that?

       7         A.     The days between?

       8         Q.     Yeah.   And we just chose a bunch of examples

       9    from the Student Loan Debt Relief Defendants' data, you

      10    know, over a period of time and compared their enrollment

      11    date and the first disbursement date.        And the typical

      12    amount of time -- you know, it varied a bit, but it was

      13    often in the teens or 20s in terms of how many days it

      14    took.     Is that consistent with your understanding of how

      15    long it took for the companies to get the fees disbursed?

      16         A.    This is showing disbursement to where, though?

      17         Q.    To one of the Student Loan Debt Relief

      18    Defendants.

      19         A.    So it would go to the account that holds the

      20    reserve; is that what you mean?

      21         Q.    Our understanding is that this -- the

      22    disbursement dates represent when -- I'm sorry, when Debt

      23    Pay Gateway took a consumer's fees that were held in the

      24    escrow account and disbursed it to one of the Student

      25    Loan Debt Relief Defendants.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 102 of 126 Page ID
                                    #:3272

                                                                    Page 151
       1    we're trying to use this exhibit to see if -- if it kind

       2    of refreshes your recollection of how this process

       3    worked, so --

       4         A.    What I believe you're looking for is debit date,

       5    not disbursement date, the date that Debt Pay Gateway

       6    charged the consumer.

       7               How long Debt Pay Gateway kept it and then put

       8    it into another account, that's different than the date

       9    that the money dropped into the actual companies.

      10              Each company had their own reserve based on

      11    volume.

      12         Q.   Yeah, I'm not asking about the reserve.

      13              I'm just trying to ask, from the time that a

      14    consumer initially enrolled to the time that Debt Pay

      15    Gateway eventually made a disbursement, the first

      16    disbursement to the Student Loan Debt Relief Defendant,

      17    how long did that take?

      18         A.   I don't know.     I don't know because I believe

      19    these dates are disbursement to an escrow account, not

      20    the date that it's given to the defendant.

      21         Q.   I understand --

      22         A.   But I don't know.

      23         Q.   -- you're not familiar with this data.        We --

      24    based on information that you don't have, I don't believe

      25    that what you're saying is correct, but we can move on.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 103 of 126 Page ID
                                    #:3273

                                                                    Page 152
       1    All I want is what your understanding is of how long it

       2    took.

       3         A.    The client would get changed [as spoken] within

       4    14 days.    This looks like it parallels with the client

       5    being charged within 14 days.

       6         Q.    And then it took some amount of time after the

       7    charge to disburse to the document preparation company's

       8    bank account; is that right?

       9         A.    Probably, yes.

      10         Q.    And do you know how long that was, typically?

      11         A.    No.

      12         Q.    Is that something that could be figured out by

      13    looking at the Debt Pay Gateway data?

      14         A.    Yes.   Yes.

      15         Q.    We spoke a bit earlier about -- you can put that

      16    exhibit to the side.

      17               We spoke a bit earlier about credit card

      18    payments, and I just want to make sure I have down the

      19    process for that.

      20               What was the process for collection of a

      21    consumer's fee when a consumer paid by credit card?

      22               MR. LEPISCOPO:    Objection, lacks foundation,

      23    vague and ambiguous, and overbroad.

      24               THE WITNESS:   I believe the student loan debt

      25    relief company would use a merchant to process that
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 104 of 126 Page ID
                                    #:3274

                                                                    Page 153
       1    payment.

       2    BY MR. REARDON:

       3         Q.    They had a merchant account or access to

       4    merchant accounts?

       5         A.    I believe so.

       6         Q.    Who controlled the merchant accounts?

       7         A.    I don't know.

       8         Q.    Did Mohamed Hegazi have a merchant account that

       9    he let the Student Loan Debt Relief Defendants use?

      10               MR. LEPISCOPO:    Objection, asked and answered.

      11               THE WITNESS:    Yeah, I'm not a hundred percent

      12    sure.

      13    BY MR. REARDON:

      14         Q.    Do you have any knowledge about a merchant

      15    account that Frank Sebreros used?

      16         A.    My understanding is that Mohamed Hegazi helped

      17    them identify and find merchant accounts, but I do not

      18    know who owned them or who was in charge of them.

      19         Q.    And I believe you testified earlier that the

      20    Student Loan Debt Relief Defendant would be the one who

      21    charged the credit card, not Docs Done Right; is that

      22    correct?

      23         A.    Yes.

      24         Q.    And do you know how soon after a consumer's

      25    enrollment a credit card was charged?
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 105 of 126 Page ID
                                    #:3275

                                                                    Page 154
       1         A.   I would assume they'd charge them on a date that

       2    they agreed with the consumer to charge them on.

       3         Q.   And was there a typical amount of time for that?

       4         A.   I don't know.     It would be on -- the schedule

       5    would show it on DebtPayPro.

       6         Q.   So that information would be on the consumer's

       7    payment schedule; is that part of what you're saying?

       8         A.   Yes.

       9         Q.   And that information would also be tracked in

      10    DebtPayPro; is that right?

      11         A.   Yes.

      12         Q.   When a consumer paid by credit card, would they

      13    have their credit card charged before they began making

      14    payments under the new terms of their student loans?

      15              MR. LEPISCOPO:     Objection, calls for

      16    speculation, lacks foundation, overbroad, and ambiguous.

      17              MR. HOLT:    Join.

      18              THE WITNESS:    I don't know, but it would be a

      19    similar answer as to what I said regarding ACH payments.

      20    I mean, it wasn't correlated.       It was based off of us

      21    doing the doc preparation work, and then they should be

      22    charging their fee.

      23              So we wouldn't know unless we talked to each

      24    consumer when their payments started.

      25    BY MR. REARDON:
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 106 of 126 Page ID
                                    #:3276

                                                                    Page 165
       1         Q.    I think you testified earlier that the Student

       2    Loan Debt Relief Defendants had sales calls; is that

       3    right?

       4               MR. LEPISCOPO:    Objection, asked and answered,

       5    calls for speculation.

       6               THE WITNESS:    Can you repeat the question?

       7               THE REPORTER:    Do you want me to read it back?

       8               MR. HOLT:    Yes, please.

       9               (The reporter read back the requested portion.)

      10               THE WITNESS:    Yes.

      11    BY MR. REARDON:

      12         Q.    Now we're talking about the fees -- charging

      13    process and the fees that the Student Loan Debt Relief

      14    Defendants charged for a long time.

      15               Does Docs Done Right have any other knowledge

      16    about the fees or how the fees were charged?

      17         A.    Not that we already mentioned.

      18         Q.    Does Docs Done Right have any other knowledge

      19    about the timing of when fees were charged that we

      20    haven't covered already?

      21         A.    No.

      22         Q.    Does Docs Done Right have any knowledge about

      23    its policies regarding the TSR advanced fee rule that we

      24    haven't covered already?

      25         A.    I don't think so.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 107 of 126 Page ID
                                    #:3277

                                                                    Page 166
       1         Q.   Do you want to think about that?        Is there

       2    anything else about the TSR that we should know from Docs

       3    Done Right?

       4         A.   Not that I can think of.

       5         Q.   All right.    I'd like to switch gears and talk

       6    about topic seven in the deposition notice, if you have

       7    that handy, which is, "Docs Done Right's policies and

       8    procedures for receiving, tracking, responding to, and

       9    resolving complaints and refund requests made by

      10    consumers of the Student Loan Debt Relief Defendants."

      11              Do you see that?

      12         A.   Yes.

      13         Q.   We talked a little bit earlier about consumer

      14    complaints, but, just so the record is clear, did Docs

      15    Done Right handle consumer complaints on behalf of the

      16    Student Loan Debt Relief Defendants?

      17         A.   Yes.

      18         Q.   What were Docs Done Right's procedures for

      19    handling consumer complaints?

      20         A.   Make contact with the consumer and have the

      21    conversation with them and figure out what's the best way

      22    to resolve it with each client.

      23         Q.   Would that usually be over the phone?

      24         A.   Yes.

      25         Q.   And what would Docs Done Right do to try and
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 108 of 126 Page ID
                                    #:3278

                                                                    Page 167
       1    resolve the consumer's complaint?

       2         A.     Correct whatever the client is upset about.       And

       3    if it's not correctable, up to give a full refund.

       4         Q.     How did Docs Done Right initially receive

       5    consumer complaints?

       6         A.     Mostly over the phone.

       7         Q.     Was that the most common way?

       8         A.     Yes.

       9         Q.     Did Docs Done Right also receive consumer

      10    complaints by e-mail?

      11         A.   I believe so.

      12         Q.   Did Docs Done Right receive consumer complaints

      13    at the docs@clientenrollment e-mail address that we

      14    talked about earlier?

      15         A.   I'm not sure.

      16         Q.   Did Docs Done Right receive consumer complaints

      17    from the Student Loan Debt Relief Defendants?

      18         A.   We would.

      19         Q.   And then what would happen when you received

      20    them -- a complaint from a Student Loan Debt Relief

      21    Defendant?

      22         A.   We would reach out to the consumer and try and

      23    solve it.

      24         Q.   And how would the Student Loan Debt Relief

      25    Defendant tell Docs Done Right that there was a consumer
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 109 of 126 Page ID
                                    #:3279

                                                                    Page 184
       1    investigate what Docs Done Right knew about the Student

       2    Loan Debt Relief Defendants' representations to consumers

       3    about getting a lower interest rate?

       4         A.   I don't even know how to go about that.         Those

       5    companies are closed.      I'd have to call them and ask

       6    them, did you guys do this?

       7         Q.   Did you look at any records in DebtPayPro about

       8    that?

       9         A.   No.

      10         Q.   Did you look at any e-mails about that?

      11         A.   No.

      12         Q.   Did you look at any other discovery in this case

      13    about that?

      14         A.   No.

      15         Q.   Do you have any knowledge about what --

      16         A.   You're talking about question number eight,

      17    right, lowering interest rates.

      18         Q.   We're now on topic number eight, yes.

      19              What knowledge to have about --

      20         A.   No, just everybody cut out.       Hello?

      21              MR. HOLT:    Yeah, I can hear you, Ed.

      22              MR. REARDON:    Can you hear me?

      23              THE DEFENDANT:     Yeah, I just asked, you're

      24    talking about question number eight, lowering interest

      25    rates, right?
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 110 of 126 Page ID
                                    #:3280

                                                                    Page 185
       1    BY MR. REARDON:

       2         Q.   Yep.

       3         A.   Yeah.   Now repeat your question.       You

       4    disappeared for a bit.

       5         Q.   Yeah.   What did the Student Loan Debt Relief

       6    Defendants tell consumers about receiving a lower

       7    interest rate through their services?

       8         A.   I don't know.

       9         Q.   Did the Student Loan Debt Relief Defendants

      10    represent that consumers would receive a lower interest

      11    rate on their federal student loans by consolidating?

      12              MR. LEPISCOPO:     Objection, calls for

      13    speculation, lacks foundation, overbroad, and vague and

      14    ambiguous.

      15              THE WITNESS:    I don't know.

      16    BY MR. REARDON:

      17         Q.   We talked earlier about how consolidating works

      18    and student loan consolidations.       What is the

      19    effect -- are you -- is Docs Done Right familiar with the

      20    effect of student loan consolidation on a student's

      21    interest rate?

      22         A.   I believe so.

      23         Q.   And how did -- at the time, what was the effect

      24    of consolidating on a student's interest rate?

      25         A.   It's the weighted average of
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 111 of 126 Page ID
                                    #:3281

                                                                    Page 186
       1    whatever -- whatever interest rates they have.

       2         Q.   So that means, essentially, that they would be

       3    at a blended rate, a single rate that was an average of

       4    their existing interest rates; is that right?

       5         A.   Which would equal -- which would equal no

       6    change, up or down, correct.

       7         Q.   And at the time -- did consumers

       8    receive -- well, scratch that.

       9              Was Docs Done Right also familiar with an

      10    interest rate reduction that was available when consumers

      11    signed up for automated payments?

      12         A.   Say that again.

      13         Q.   Was Docs Done Right familiar with the

      14    possibility that consumers could receive an interest rate

      15    reduction on their student loans by signing up for auto

      16    pay on their student loans?

      17         A.   Yes.

      18         Q.   Docs Done Right was familiar with that at the

      19    time, correct?

      20         A.   Yes.

      21         Q.   And was it the case at the time that a consumer

      22    who signed up to auto pay their student loans could

      23    receive an interest rate reduction?

      24              MR. LEPISCOPO:     Objection, calls for speculation

      25    and asks for a legal conclusion.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 112 of 126 Page ID
                                    #:3282

                                                                    Page 187
       1              MR. HOLT:    Join.

       2              THE WITNESS:    I have to switch off my headsets.

       3    They just died.

       4              Hello?    Can you hear me?

       5              MR. HOLT:    Okay.   We can hear you.

       6              THE WITNESS:    Can I get the chargers -- the

       7    chargers for that -- the head set real quick?

       8              (Discussion off the record.)

       9              THE WITNESS:    Can you repeat the last question

      10    he gave me?

      11              (The reporter read back the requested portion.)

      12              THE WITNESS:    I believe so.

      13    BY MR. REARDON:

      14         Q.   What was the amount of the reduction that

      15    consumers were able to receive?

      16         A.   I don't remember.

      17         Q.   Did a consumer need to consolidate their student

      18    loans to get that interest rate reduction?

      19         A.   I don't believe so.

      20         Q.   Did the Student Loan Debt Relief Defendants ever

      21    represent to consumers that they needed to consolidate in

      22    order to get that interest rate reduction?

      23         A.   I don't believe so.      I don't know.

      24         Q.   So which is it, you don't know or you don't

      25    believe so?
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 113 of 126 Page ID
                                    #:3283

                                                                    Page 188
       1         A.    I'd say I don't know.

       2         Q.    At the time, what did Docs Done Right know about

       3    what the Student Loan Debt Relief Defendants told

       4    consumers about receiving a lower interest rate?

       5         A.    All we knew was what we did on the compliance

       6    call.     Those were the only questions we covered.

       7         Q.    Did the compliance call cover statements about

       8    interest rates?

       9         A.    I don't believe we ever received complaints to

      10    the level that we needed to do that.

      11         Q.    So interest rates was never part of the

      12    compliance call; is that right?

      13         A.    I don't believe so.

      14         Q.    Was Docs Done Right at the time familiar with

      15    the direct mail marketing letters that the Student Loan

      16    Debt Relief Defendants used?

      17         A.    At the time, no.

      18         Q.    Did Docs Done Right ever review those marketing

      19    letters when it started working with the Student Loan

      20    Debt Relief Defendants?

      21         A.    I don't remember.

      22         Q.    Did consumers ever reference those direct mail

      23    marketing letters and complaints that Docs Done Right

      24    handled?

      25         A.    I don't believe so.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 114 of 126 Page ID
                                    #:3284

                                                                    Page 207
       1         Q.   It should be four pages.      Do you have that?

       2         A.   Yeah.

       3         Q.   As we discussed earlier, Docs Done Right

       4    provided the database from DebtPayPro to the Bureau, and

       5    the Bureau has been reviewing client notes that were

       6    produced to us.

       7              So I just -- and the Bureau used those client

       8    notes to create all of the information that appears on

       9    this document.    This is all excerpted from files that

      10    Docs Done Right provided us that had the name client

      11    notes files.

      12              MR. HOLT:    Okay.   So this is a document that the

      13    Bureau has put together?

      14              MR. REARDON:    Correct.    It's all based on

      15    information that was included in the files we received

      16    from the DebtPayPro database.

      17    BY MR. REARDON:

      18         Q.   We talked earlier, Ed, about how customers had a

      19    unique number.    Do you recall that?

      20         A.   Sure.

      21         Q.   So we included the unique number field.         We also

      22    included the created at field, which had dates in it.          Do

      23    you see that?

      24         A.   Yeah.

      25         Q.   Was it possible in DebtPayPro to see the date in
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 115 of 126 Page ID
                                    #:3285

                                                                    Page 208
       1    which a note was created?

       2         A.   Yes.

       3         Q.   And we also included on this exhibit the created

       4    by field.    Was it possible in DebtPayPro to see what

       5    person created a note?

       6         A.   Yes.

       7         Q.   If you'll look at the created by field, do you

       8    recognize the names in that column as names of former

       9    employees of Docs Done Right?

      10         A.   Yes.

      11         Q.   So Mariza Duarte, was she a former employee?

      12         A.   I believe so.

      13         Q.   Was Nicole Garcia?

      14         A.   Yes.

      15         Q.   Was Genessee Mauras?

      16         A.   Yes.

      17         Q.   Was Andrea Velazquez?

      18         A.   I believe so.

      19         Q.   Was Irza Diaz?

      20         A.   Yes.

      21         Q.   And was Brandon Granados?

      22         A.   Yes.

      23         Q.   Were any of those employees supervisors?

      24         A.   I don't remember.

      25         Q.   Was Genessee Mauras a supervisor?
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 116 of 126 Page ID
                                    #:3286

                                                                    Page 209
       1         A.   I believe so.

       2         Q.   I'd like to walk through these notes one by one.

       3              If you look at the first one, it was created in

       4    February 2016, by Mariza Duarte.       Would you just review

       5    the note.

       6         A.   Okay.

       7         Q.   This appears to be an e-mail that was uploaded

       8    into DebtPayPro.     Do you see that?

       9         A.   Yes.

      10         Q.   And you said earlier that there was a way to

      11    upload e-mails into DebtPayPro to store them?

      12         A.   Yes.

      13         Q.   The consumer -- what do you understand this

      14    consumer's complaint to be based on reading this e-mail?

      15         A.   I don't know enough about this client to know

      16    what's going on.     None of it makes sense to me.

      17         Q.   If you look at the second sentence, it says,

      18    "The results of your action have not reduced my balances

      19    of interest rates."

      20         A.   Yeah.

      21         Q.   Which may be a typo for or.

      22              It appears that the client in this e-mail is

      23    complaining about not getting a lower interest rate.          Do

      24    you see that?

      25         A.   Yes.
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 117 of 126 Page ID
                                    #:3287

                                                                    Page 237
       1         Q.     Part of the DebtPayPro, you mean?

       2         A.     Yeah -- no, never mind.     I don't -- I don't

       3    know.

       4         Q.     Do you recognize DocuPrep Center's kind of name

       5    and logo in the upper right hand of this document?

       6         A.     Yes.

       7         Q.     And the title of this document is a Student Loan

       8    Advisor Script.       Did the DocuPrep Center refer to its

       9    sales representatives as student loan advisors?

      10         A.   Okay.

      11         Q.   That's a question.

      12         A.   Oh.      Yes.

      13         Q.   Do you know why those sales representatives were

      14    called student loan advisors?

      15              MR. HOLT:       It calls for speculation.

      16    Argumentative as phrased.

      17              THE WITNESS:      Sorry, guys, I got cut out.     I'm

      18    back.

      19    BY MR. REARDON:

      20         Q.   Do you know why the sales representatives were

      21    called student loan advisors?

      22         A.   No, I do not.

      23         Q.   I'd like you to turn to page eight of this

      24    document.

      25              MR. HOLT:       Colin, this is Exhibit 29, right?
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 118 of 126 Page ID
                                    #:3288

                                                                    Page 238
       1              MR. REARDON:     Yes.   It's --

       2              MR. HOLT:      This has -- this has a Bates stamp

       3    starting of ML and then 4737 through --

       4              MR. REARDON:     That's correct.    That's correct.

       5              MR. HOLT:      -- through 4747?

       6              MR. REARDON:     Yes.

       7              MR. HOLT:      So this is a document you got from

       8    Monster Loans, I take it?

       9              MR. REARDON:     That's right.

      10              THE WITNESS:     Well, it doesn't say page eight.

      11    Can you tell me the last four numbers of that page?

      12    BY MR. REARDON:

      13         Q.   The ML Bates number is 4744.

      14         A.   Okay.

      15         Q.   I'd like -- do you see that page?

      16         A.   Okay.

      17         Q.   I'd like to draw your attention to the statement

      18    in the middle of that page that has the number one in

      19    front of it, and it says, "Improved Credit."         Do you see

      20    that?

      21         A.   Okay.   Yes.

      22         Q.   That statement says, "Improved Credit.

      23    According to the Fair Credit Reporting Act (FCRA) the

      24    rules and law that govern how credit reporting companies

      25    report and generate your three digit credit score, having
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 119 of 126 Page ID
                                    #:3289

                                                                    Page 239
       1    multiple trade line items will impact your credit score

       2    negatively when compared to a profile with fewer trade

       3    lines.

       4                "Therefore, through this consolidation process

       5    we will be reducing your trade lines and you will not

       6    appear overextended."

       7                Is that a statement you've seen or heard before?

       8         A.     No.

       9         Q.     Was Docs Done Right familiar with that statement

      10    at the time?

      11         A.   I don't believe so.

      12         Q.   Do you know whether this statement was made to

      13    customers of DocuPrep Center?

      14         A.   I do not.

      15         Q.   Do you know whether this statement was truthful?

      16         A.   I don't believe that's truthful.

      17         Q.   Why do you say that?

      18         A.   Because I don't believe that's correct.

      19         Q.   Well, how come?

      20         A.   I don't think FCRA says that.

      21         Q.   Okay.   Any other reason for thinking this wasn't

      22    truthful?

      23         A.   I don't believe that the number of trade lines

      24    affects you compared to how much you owe.

      25         Q.   I know you said you weren't aware of this
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 120 of 126 Page ID
                                    #:3290

                                                                    Page 240
       1    statement.    I assume you were also not aware of any

       2    efforts by DocuPrep Center to verify whether this

       3    statement was true?

       4         A.   No.

       5              MR. HOLT:    Let me just object.     It's

       6    argumentative, and it assumes facts not in evidence,

       7    lacks foundation.

       8              THE WITNESS:    My answer is no.

       9              MR. HOLT:    I know -- I know you're tired, Ed,

      10    but just kind of --

      11              THE WITNESS:    Sorry, I'll wait.

      12    BY MR. REARDON:

      13         Q.   I'd like to go back to an earlier exhibit that

      14    we talked about, which is Exhibit Number 27.          That would

      15    be Frank Sebreros' e-mails that we looked at.

      16         A.   This one?

      17         Q.   Yes.

      18         A.   Okay.

      19         Q.   As you may recall, the -- this e-mail references

      20    a meeting with the back end.       And then the paragraph that

      21    we talked about earlier says, "Specifics, do not get into

      22    specifics.    You cannot quote someone on interest rates or

      23    make up fake numbers about credit scores going up.          Yes,

      24    this can increase credit score," and then it goes on to

      25    say, "but stay out of quoting specific numbers.         This is
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 121 of 126 Page ID
                                    #:3291

                                                                    Page 253
       1                THE WITNESS:    No.

       2    BY MR. REARDON:

       3         Q.     You're not aware of any efforts like that?

       4         A.     No.

       5         Q.     Do you think that Docs Done Right should have

       6    done more to try to stop the Student Loan Debt Relief

       7    Defendants from making statements about improved credit

       8    scores?

       9                MR. HOLT:   Objection.

      10               MR. LEPISCOPO:    Objection.

      11               MR. HOLT:    Argumentative, lacks foundation, it's

      12    vague and ambiguous.

      13               MR. LEPISCOPO:    Calls for speculation, and also

      14    is irrelevant.

      15               THE WITNESS:    If I was made aware that somebody

      16    was saying that they can improve their credit score, that

      17    is something I would have brought up to their sales

      18    floor.

      19               If it happened, I probably would have notified

      20    them.     I just don't remember doing it because it's been a

      21    while.

      22    BY MR. REARDON:

      23         Q.    Does Docs Done Right have any further knowledge,

      24    beyond, you know, what you've already said, about

      25    statements that the Student Loan Debt Relief Defendants
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 122 of 126 Page ID
                                    #:3292

                                                                    Page 254
       1    made about consumers receiving improved credit scores?

       2         A.   No.

       3         Q.   Does Docs Done Right -- scratch that.

       4              Does Docs Done Right have any further

       5    information about what consumers said in complaints about

       6    being told that they would receive a higher credit score?

       7         A.   If it does, it would be in the CRM.

       8         Q.   I'd like to transition to topic 10 in the

       9    deposition notice, which was, "DocuPrep Center's

      10    representations to consumers concerning the Department of

      11    Education becoming the 'new servicer' on student loans,

      12    including Docs Done Right's knowledge of those

      13    representations and consumer complaints."

      14              We talked about this earlier in the day, but

      15    what is a student loan servicer?

      16         A.   I believe it's a company picked by the

      17    Department of Education to service the loans.

      18         Q.   Would a servicer do things like send customers

      19    bills?

      20         A.   Yeah.   Process their payments.

      21         Q.   Would a servicer also handle things like

      22    consolidations or changing payment plans?

      23         A.   Correct.

      24         Q.   Did DocuPrep Center tell consumers during sales

      25    calls that the U.S. Department of Education would become
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 123 of 126 Page ID
                                    #:3293

                                                                    Page 255
       1    the new servicer on a consumer's loans after the consumer

       2    consolidated their loans?

       3         A.   Not that I know.

       4         Q.   Did you -- scratch that.

       5              Not that you know now, or not that you ever

       6    knew, or what do you mean?

       7         A.   I didn't manage their sales floor.        I wasn't on

       8    their sales -- I didn't -- I wasn't there for their

       9    sales, just whatever happened to compliance.

      10         Q.   Do you have any memory of that statement being

      11    made?

      12         A.   I have a memory that we put something in the

      13    compliance call that the client understands that we're

      14    not a servicer and we're not the Department of Education.

      15    Because there was confusion between servicing and

      16    Department of Education at one point, and that question

      17    was entered into the compliance call.

      18         Q.   Let me ask you this, did the DocuPrep Center say

      19    negative things about student loan servicers in their

      20    sales calls?

      21         A.   I believe so, yes.

      22         Q.   Do you know why they did that?

      23              MR. LEPISCOPO:     Calls for speculation.

      24              THE WITNESS:    Probably to make a sale.

      25    BY MR. REARDON:
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 124 of 126 Page ID
                                    #:3294

                                                                    Page 256
       1         Q.     How was that helpful in making a sale?

       2         A.     In my opinion?   I don't know how it's helpful in

       3    making a sale, but I would believe that they think that

       4    they needed to make a villain out of whoever the client

       5    was being serviced by.       And they probably thought that it

       6    would be good to make the client feel that, by signing up

       7    with them, they would have a new servicer.         They could

       8    switch their servicer.

       9         Q.     When a consumer consolidates their loan, what

      10    happens to their student loan servicer?

      11         A.   What do you mean?

      12         Q.   Does the student -- when a consumer consolidates

      13    their loan, do they receive the Department of Education

      14    as the new servicer on their loan?

      15         A.   No.

      16         Q.   Did -- what happened?      Did their loan stay with

      17    the student loan servicer?

      18         A.   If the client chose to keep the same servicer,

      19    then yes.    If the client switched to a different

      20    servicer, then no.

      21         Q.   So, regardless, the consumer would stay with

      22    some student loan servicer; is that right?

      23         A.   A servicer, yes.

      24         Q.   We spoke earlier about how Docs Done Right

      25    applied to Debt Pay Gateway for payment processing.          Do
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 125 of 126 Page ID
                                    #:3295

                                                                    Page 257
       1    you recall that?

       2         A.    Yes.

       3         Q.    And I believe you said that as part of that

       4    process Docs Done Right submitted a call script to Debt

       5    Pay Gateway.       Do you recall that?

       6         A.    I was reminded of that by you, yes.

       7         Q.    Was that what, in fact, happened?

       8         A.    Yes.

       9               MR. REARDON:    I'd like to mark as Exhibit 31 a

      10    document that has the Bates number CFPB-EM-0001869 in the

      11    lower right-hand corner.

      12       (Exhibit Number 31 was marked for identification.)

      13               MR. REARDON:    It also has an additional Bates

      14    number of 0000140 in the lower right-hand corner.

      15               THE WITNESS:    I only show the 140 number.

      16               MR. REARDON:    Okay.   Well, I'll use that number

      17    when we're talking about the exhibit.

      18               THE WITNESS:    Okay.

      19    BY MR. REARDON:

      20         Q.    This is a document that Debt Pay Gateway

      21    produced to the Bureau in response to the document

      22    requests that the Bureau sent before we filed this

      23    lawsuit.

      24         A.    Okay.

      25         Q.    And our understanding is that this is the call
Case 8:20-cv-00043-SB-ADS Document 190-50 Filed 05/14/21 Page 126 of 126 Page ID
                                    #:3296
